Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 1 of 51




                   Exhibit B
    '         Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 2 of 51



        AGREEMENT made as of October 21, 1983 between Ifland Corp. _J 7
0       ("you") , c+c-G.l:llhma~ Indl:lr-s ky-& Schinc:il-er·, P. C. , 5 7 5 Madi-sen:5D
        Av-ei:n1e, New York, New York 10022, and CBS Records ("CBS"), a nc
        Division of CBS Inc. , 51 West 52nd Street, New York, New York·
        10019 .
        The letter agreement between you and CBS dated as of October
        21, 1983 (CRU 83 - 649A) is hereby superseded by this agreement.
        1.    TERM
            1 . 01.    The term of this agreement will begin on
        October 21 , 1983 and will c ontinue for a first Contract Period
        ending eight mon t hs after whichever of the following dates is
        the earlier :
                          (a ) The date of completion of the lacquer,
              coppe r , or equ ivalent masters to be used in manufacturing
              the disc Phonograph Record units to be derived from the
              last Master Recordings made in fulfill ment of your
              Rec ording Commitment for that Contract . Period under
              paragraph 3.01 below; or
                           (b) The date 30 days after you give CBS notice
              that you h ave c omp leted the Delivery o f those Master
              Rec o rding s.
0           1. 02 .   You grant CBS thre·e separate options to extend
        that term for additional Contract Periods ("Option Periods") on
        the same terms and conditions, except as prov ided in paragraph
        1.03 . Except as expressly provided otherwise in this
        agreement, CBS may exercise each of those options by sending
        you a notice at any time at least thirty (30) days before the
        expiration date of the Contract Period which is then in effect
        (the "current Contract Period") . If CBS ex erci s es such an
        option , the Option Per i od concerned will begin immediately
        after the end of the current Contract Period . CBS may exercise
        only one of the options described in this paragraph during any
        Contract Period.
            1 . 03 .  If CBS exercises its option for a third Option
        Period hereunder: (a) the term of this agreement will end on
        the date when you complete Delivery of the last Master
        Recordings made in fulfillment of yo ur Recording Commitment for
        the third Option Period; and (b) you shall not authorize or
        permit the distribution or sale by any Person other than CBS of
        any Record embodying performances of the Artist until the
        earlier of the following dates: (i) the date eight (8) months
        after the end of the term hereof, or (ii) the date six (6)
        months after the release of the last Master Recordings made in
        fulfillment of your Recording Commitment for the third Option
        Period .
.o
        ID:    3856e     DFW          (CRU 83-761.2(1))         pgf
         Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 3 of 51
                                                                                ...
2.    SERVICES                                                              0
    2.01.        During the term of this agreement you will
furnish the services of James Mtume, p/k/a "MTUME" {the
"Artist '' ) to perform for the purpose of mak i ng Master
~ecordings for CBS, you will cause those Recordings to be
produced, and you will Deliver the Recordings to CBS, as
provided in this agreement.
    2.01.1.   You shall use your best efforts to arrange for
Tawatha Agee to perform as a featured vocalist on at least two
Compositions performed on each of the Al bums made hereunder.
      2.02.      (a)  Your obligations wil l i nclude furn i shing the
s ervi ces of the producers of those Ma ster Rec ordings, and you
will be solely responsible for engag i ng and paying them.
( Pr oducers who you engage are referr ed to in this agreement by
t he cap i talized term "Producers. u )
               (b) If CBS, instead, engag e s producers for any
of thos e Master Recordings, or if t he producers of any such
Recordings are regularly employed on CBS ' staff or render their
s ervices under contract with CBS, the f ol lowing terms wi l l
apply:
                     (1)  Your royalty ac count and t he product i on
      budget for the cecording project c oncerned will be charged
      with a Recording Cost item of $15,000 (or $1,500 per Side             0
      for a project for the recording of less than an Album). If
      CBS is obligated to pay those producers a higher f i xed
      amount attributable to that project, the charge under this
      section will be that amount instead.
                     (2)  Your roya l ty on those Recordi ngs under
      Article 9 will be reduced by the amount of a royalty of
      7.06% on Albums under subsection 9.0l(a)( l )(i) , adjusted in
      proportion to the other royalty rates and royalty
      adjustments provided fo r i n the other provisions of
      Articles 9 and 10. (If a higher royalty is payable to the
      producers, the reduction under this section will be the
      amount of that royalty~J ns t ead.)
(This subparagraph (b) will not apply unless you have consented
to the engagement of the producer concerned, or the assignment
of the staff or contract producer concerned to the recording
project.)
3.    RECORDING COMMITMENT

      3 . 01.       With respect to each Contract Period you will
cause the       A~tist to pe r form fo r the recording of Master

ID:    3856e                     I                        CRU 83-761.2(1)
                                                                            0
                                     -2-
                                                               .     r
                                                                   ~~);J.
            Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 4 of 51
..

0    Recordings sufficient to constitute two Albums, cause those
     Master Recordings to be produced, and Deliver them 'to CBS.
         3.02 .    You will Deliver the first Album hereunder to CBS
     on or before April 30 , 1984 : You will Deliver each subsequent
     Albwn (if any) not earlier than six months after Delivery of
     the Album Delivered immediately prior to the Album concerned,
     and not later than twelve months after such Delivery. It is
     hereby acknowledged that the d~livery schedule provided for in
     this paragraph may not be appropriate due to the fact that the
     Artist will be performing as a producer for the purpose of
     making Records embodying performances of Tawatha Agee and other
     recording artists under contract t o CBS. Thus if such
     performing causes such schedule to be inappropriate, the
     parties shall discuss in good faith changes in such schedule to
     take into account such performing.
         3.03.     Each Album will c on sist of Master Recordings made
     in the course of that Album rec or ding project.
     4.     RECORDING PROCEDURE
         4.01.     You will follow the procedure set forth below in
     connection with Master Recordings made hereunder:
                      (a) Except as expressly noted otherwise in this
0           agreement, prior to the commencement of re~ording in each
            instance you shall obtain the approval of CBS of each of
            the following, in order, before proceeding further:
                           (1) Selection of Producer.         The Artist is
                 deemed approved as a Producer.
                           (2) (i) Selection of material, including
                 the number of compositions to be recorded, but only as
                 specified in subsection (ii) below. You shall advise
                 CBS of the content of all medleys before recording.
                               (ii) CBS will not be deemed
                 unreasonable in disapproving any material which CBS
                 deems patently offensive or which, in the judgment of
                 its attorneys, might subject it to unfavorable
                 regulatory action, violate any law, violate the rights
                 of any Person, or subject it to liability for any
                 reason. CBS will not be deemed to be unreasonable in
                 rejecting any request to record an Album consisting of
                 more than one twelve-inch 33 1/3 rpm Record.
                           (3) Selection of studios where recording is
                 to take place if the studio concerned is not a
                 first-class recording studio, if its use would be
                 inconsiseent with any of CBS' union agreements, or if
 0               CBS anticipates that its use would cause labor
                 difficulties for other reasons. For purposes of the

     :n :   3856e                       -3-                     CW¥ 3-~
                                                                      6 . . 2(1)
                                                                 --~   '\   . -f       ');.J
                                                                  p--...           •
        Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 5 of 51




           preceding sentence, you shall inform CBS of all
           studios where recording is to take place prior to
                                                                                   0
           commencement of recording . CBS' facilities and the
           services of its engineers will be used to the extent
           required by CBS' union agreements.
                       (4) A proposed budget (which you will
           submit to CBS sufficiently in advance of the planned
           commencement of recording to give CBS a reasonable
           time to review it at least 14 days before the planned
           commencement of recording) . A budget not exceeding
           the applicable Re cording Fund fixed in paragraph 6 . 02
           wi l l be deemed approved.
                (b)  You shal l notify the appropriate Local o f
      the American Federat ion of Musicians in advance of each
      recording session.
                 (c) As and when required by CBS, you sha l l allow
      CBS' repr esentatives t o attend any or all recording
      sessions hereunder.
                   (d) You sha l l timely supply CBS with all of the
      information it needs in order : (1) to make payments d ue in
      connection with such Recordings; (2) to comply with any
      ot her ob l igations CBS may have in connection with the
      making of such Master Recordings; and (3) to prepare to
      release Phonograph Records derived from such Master
                                                                                   0
      Recordings . Without limiting the generality of clause (2)
      of the preceding sentence, you shall furnish CBS with all
      information it requires to comply with its obligations
      under its union agreements, including, without limi tation,
      the f o l lowing:

                       (1) I f a session is held to record new
           tracks intended to be mixed with existing tracks (and
           if s uch information is requested by the American
           Federation of Musicians), the dates and places of the
           prior sessions at which such existing tracks were
           made, and the AFM Phonograph Recording Contract (Form
           ••a " ) number(s) covering such sessions.

                      (2) Each change of title of any composition
           l isted in an AFM Phonograph Recording Contract (Form
           " B").

                     (3) A listing of all the musical selections
           contained in Recordings Delivered to CBS hereunder .
                  (e) You shall Deliver to CBS fully mixed,
      edited, . and equalized Master Recordings, technically

ID:    3856e                      -4-                    CRU ~"76 ~ ( l)
                                                                                   0
                                                             p;-_ ..   ~1 .. .
                                                                        .. /?V.\
           Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 6 of 51
..

0          satisfactory (as defined in paragraph 14.20) to CBS for its
           manufacture and sale of Phonograph Records, and all
           original and duplicate Master Recordings of the material
           recorded, together with all necessary licenses and
           appropriate permissions. Each Master Recording will be
           clearly marked to identify the Artist as the recording
           artist, and to show the title(s) of the composition(s) and
           recording date(s).
           4. 02.   No " live '' Recording or Recording not made in ful 1
     compliance with the provisions of this agreement will apply in
     fulfillment of your Recording Commitment, nor will CBS be
     required 'to make any payment in connection with any such
     Recording, unles s CBS so agrees in writing or releases the
     Recording on Re cor ds for sale to the public. No Composition
     previously rec ord ed by the Artist will be recorded under this
     agreement . No Jo i nt Recording will apply in fulfillment of
     your Recording Comm itment, nor will CBS be required to make any
     payments in connecti on with any such Joint Recording other than
     royalties due you hereunder, even if such Joint Recording is
     released by CBS. No Recordings shall be made by unauthorized
     dubbing.
           4.03.      There is no paragraph 4.03.
         4.04.     The Artist will not be required to perform
0    together with any other royalty artist withou~ the Artist's
     consent, which he may withhold in his sole discretion. CBS
     shall not be deemed to be unreasonable in rejecting any request
     for the Artist to record with another royalty artist. The
     Artist and CBS both hereby consent to the performance of the
     Artist together with Tawatha Agee as described in paragraph
     2 .01.1

         4.05.     Each Album made hereunder will embody
     performances of at least three Compositions written solely by
     the Artist.
     5.    RECOUPABLE COSTS
          s.01 .   (This paragraph will not apply if paragraph 5.04
     does, except as provided in paragraph 5.04.) CBS will pay all
     union scale payments required to be made to Artist in
     connection with Recordings made hereunder, all costs of
     instrumental, vocal and other personnel specifically approved
     by CBS for the recording of such Master Recordings, and all
     other amounts r e quired to be paid by CBS pursuant to any
     applicable law or any collective bargaining agreement between
     CBS and any union representing Persons who render services in
     connection with such Master Recordings.


 0   ID:    3856e                      -5-                     CRU 83-761.2(1)
                                                                   t
                                                                   :~r
                                                                   I_ .. ~)~, 1
                                                                             •   C' ~
          Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 7 of 51
                                                                                           ..

      5.02.     (This paragraph will not apply if paragraph 5.04
does, except as provided in paragraph 5.04.) All amounts
                                                                                       Q
described in paragraph 5.01 above plus all other amounts
representing direct expenses paid by CBS, or incurred in
connection with the recording of Master Reco r dings hereunder
(including, without limitation, travel, rehearsal, and
equipment rental expenses, advances to producers , and all
studio and engineering charges, in connection with CBS'
facilities and personnel or otherwise) are here i n sometimes
cal led "Recording Costs '' and shal 1 constitute Advances. Al 1
costs incurred by CBS in connection with the production of
motion pictures made for use in promoting sal e s of Records made
under this agreement, will constitute Advan ces also. The costs
of copper and other masters equivalent to lacquer masters will
be chargeable as Recording Costs, subject to t he next
sentence. Recording Cost s do not include the co st of
preparation of the final · lacquer, copper, or other equivalent
master actually used by CBS for the production o f the ~etal
parts used to manufacture Records. The costs o f metal parts
other than those masters described in t h e s e con d preceding
sentence, and payments to the AFM Spec ial Payments Fund and the
Music Performance Trust Fund based upon recor d sales (so-called
'' per-record royalties " ) , shal 1 not constitute Advances. Any
Recording Costs in excess of the Record ing Fund fixed in
paragraph 6.03, and a l l Special Packaging Costs , will be your
sole responsibility and will be paid by you promptly; if paid
by CBS, they wi l l constitute Advances and, if CBS so requires,
                                                                                       Q
will be reimbursed by you.
    5 . 03.     (This paragraph will not apply if p aragraph 5.04
does ~  except as provided in paragraph 5.04.) The portion of
the Advances applicable to any Joint Recording which are
chargeab l e against y our roy a l ties under t h is Article 5 wi ll be
computed by multiplying the aggregate amount of those Advances
by the same fraction used in det e rm i ning the royalti e s payable
to you in respect of that Joint Recording.
    5.04 .    (a) You will have the option to produce the
Master Recordings constituting any Album in accordance with
this paragraph 5.04 instead of paragraphs 5.01, 5.02 and 5.03,
and if you exercise such option, paragraph 6.02.l will apply
instead of paragraph 6.02. Such option sha l l be deemed
exercised unless you notify CBS otherwise in writing. (The
provisions of paragraph 5.02 regarding Special Packaging Costs
and motion picture production costs will continue to apply in
all events.)
              {b) Such option shall not be deemed exercised
and you will not be entitled to exercise such option unless you
have furnished CBS with documentation, satisfactory to it.
that; (1) _you are then a party to all AFM and AFTRA

ID :     3856e                      -6 -                    CRU ~ - 761.    ¥ 1)
                                                                                       0
                                                                  ~:<SN
                                                                     •             •
            Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 8 of 51
'•




0    collective bargaining agreements covering the production of
     those Recordings and any other applicable collective bargaining
     aareements; (2) all unions concerned and the owners of the
     r~cording studios to be used .have agreed not to look to CBS for
     payment of any scale compensation or other obligations arising
     in connection with the making or use of those Recordings
     (except the "per-record royalties" referred to in paragraph
     5.02); and (3) the owners of the recording studios have agreed
     ~o comply with CBS' instructio~s relating to the Recordings.

                   (c) You will comply with all union rules,
     regulations and agreements applicable to the Recordings .
                     (d) You warrant that the following shall be
     readily available to CBS : all licenses required under
     copyright for the recording of the musical composit i ons on the
     Maste r Recordings to be made hereunder and any other
     copyrighted material reproduced in such Recordings on the terms
     prescribed in Article 12. Before the Delivery of the
     Recordings to CBS: (l) you will make all of the payments
     referred to in paragraph 5 . 01; (2) you will make all payments
     (except Mechanical Royalties) required under the licenses
     described in the first sentence of this subparagraph (d); (3)
     you will pay or furnish CBS with waivers of all other Recording
     Costs and other payments (except those "per-record royalties")
     to which any Person may become entitled in connection with
 0   those Rec · rdings or their use in the manufactuFe and sale of
     Phonograph Records; and (4) you will furnish CBS with the name
     of each vocalist who may be a "c overed artist" under Appendix A
     to the AFTRA 1977 - 1980 National Code of Fair Practice for
     Phonograph Recordings (or any applicable successor agreement)
     and all required AFTRA forms , duly c ompleted and executed .
     You r failure to notify CBS of those vocalists will constitute
     your warranty and representati on that no such "covered artist"
     rendered services in connection with the Recordings .
                   (e) You wil l furnish CBS with all information
     and all further instruments and do cument s which CBS may                ...
     reasonably require in connection with the Recordings or to
     implement this paragraph. If any claim is asserted against CBS
     for payment of any obligation required t o be discharged by you
     in this paragraph, CBS will give you not ice of such claim.
     Subject to the following sentence, if you d o not satisfy or
     otherwise discharge or satisfacto rily explain to CBS the
     invalidity of such claim (as determined by CBS in its sole
     discretion) within ten (10) days after such notice , CBS will
     have the right to make the payment and y ou will reimburse CBS
     for it . If any material right of CBS would be jeopardized by
     according you such ten-day period (as determined by CBS in its
     sole discretion}, CBS may immediately make the payment
     concerned and you will reimburse CBS for it.

 0
     ! D:   3856e                       - 7-
        Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 9 of 51




6.    ADDITIONAL ADVANCES                                                       0
    6 . 01.    All monies paid to you during the term of this
agreement, other than royalties paid pursuant to Articles 9 and
12 hereof , and except as express l y provided otherwise herein,
shall constitute Advances unless otherwise expressly agreed in
writing by an authorized officer of CBS. All monies paid to
third Parties on your behalf or to the Artist or on the
Artist's behalf, other than royalties paid pursuant to Articles
9 and 12 hereof and except as specifically provided otherwise
herein, shall constitute Advances to you only to the extent
that (i) you have given CBS aut horization (whether written or
otherwise) to make such p ayments , or (ii) such payments should
have been made by you p ursuant t o this agreement but were not,
and are made by CBS to satis fy obligations incurred by you or
Artist in connection wit h the s ubject matter of this agreement .
      6 . 01 . 1 . Promptly a f ter exe cution hereof, CBS shall pay
you an Advance equal t o $21 0,000 . It is hereby acknowledged
that, in addition to such Advance payable on execution hereof,
you h ave previously b een p a id an Advance of $15,000 and the
Advance described in subparagr aph 6.02 . l(b). (See paragraph
12 . 06 regarding the payment of certain mechanical royalties.)
      6 . 02.    (a) (Thi s paragraph shall not apply if paragraph
6.02 . l applies.) Promptl y after your De l ivery to CBS of the
Master Recordings const i tuting an Album recorded pursuant to
your Recording Commitment, CBS will pay you an Advance in the
                                                                                0
amount by which the applicable sum indicated in subparagraph
6 . 02(b) ( "Recording Fund") exceeds the Recording Costs for the
Album.
                ( b) The amount of the Recording Fund for each
Album Delivered hereunder will be two-thirds (2/3) of the
amount of the r oyalties cre~ited to your account on Net Sales
Through Normal Retail Channels in the United States of the
" Preceding Album" (defined below), as shown by CBS' tri a l
balance, net of reserves against anticipated returns or
credits, as of the end of the last month ending prior to the
last date on which Delivery of the Album concerned is permitted
under Article 3. If CBS agrees to postpone the last date op
which Delivery of the Alb\lffi concerned is permitted under
Article 3, such postponement will not apply for purposes of the
immediately preceding sentence . In the case of the first Album
Delivered hereunder, the "Preceding Album" means the Album
entitled ''Juicy Fruit." In the case of all other Albums, the
" Preceding Album" means the Album made under this agreement
released most recently before Delivery of the Album concerned .
The Recording Funds under this subparagraph 6.02(b) shall be
subject to the following minimums and maximums:

ID:   3856e                       -8-                     CRU 83- 761.2(1)      0
                                                             .~
                                                             ·~       c_
                                                                  - --G.:hJ •
          Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 10 of 51




0                             (1) For Albums Delivered during the
          initial Contract Period or first Option Period: $250,000
          minimum and $500,000 maximum; and
                              (2} · For Albums Delivered during the
          second or third Option Period: $300,000 minimum and
          ~600,000 maximum .


    .If any Album recorded hereunder is not Delivered within 90 days
     after the time prescribed in Article 3, the Recording Fund for
     that Album will be reduced by 7.5% for each month or fraction
     thereof that such failure to Deliver continues after such
     90-day period, but s h a ll not be reduced below the following
     amounts:
                                       (A}  For Albums Delivered during
          the initial Cont r a c t Period or first Option Period:
          $150,000; and
                                    (B)  For Albums Delivered during
          the second or th ird Option Period: $225,000.
          6.02.1.   (a)  Paragraph 6.02 will not apply to any Album
    recorded under paragraph 5.04. Instead, with respect to each
    such Album, promptly after commencement of recording of such
    F-.lbum, CBS will pay you an Advance ("Commencement Payment")
0   equal to 1/2 of the minimum applicable to the Recording Fund
    for such Album, and promptly after Delivery of· such Album to
    CBS, CBS shall pay you an Advance equal to the excess of the
    Recording Fund for such Album over the Commencement Payment for
    such Album.
                  (b) As a result of your d eemed exercise . under
    subparagraph 5.04(a), of your option under paragraph 5.04 with
    respect to the first Album to be recorded hereunder during t h e
    initial Contract Period, CBS shall, pursuant to subparagraph
    6.02.l(a), pay you a Commencement Payment with respect to suc h
    Album equal to $125,000. It is acknowledged in paragraph
    6.01.1 that CBS has already paid you such Commencement
    Payment.
        6.03.      If CBS releases any Album consisting substantially
    of Master Reco rdings made under this agreement or the agreement
    between you and Zembu Productions, Inc. dated June 24, 1977, as
    modified, and p r eviously released in different Album
    combinations, such as a "Greatest Hits" or "Best Of " Album, CBS
    shall pay you an Advance equal to the excess of $150,000 over the
    amount of your "unearned royalty" account as of the date of such
    release. Your '' unearned royalty" account shal 1 mean the amount
    by which Advances and other offsets against your royalties exceed
    royalties credited to your account, as shown by CBS' trial

    ID:    3856e                       -9-                    CRU   83 - 761 . 2(1)
                                                               ~'        c_
                                                               o~- ...   G-r. ):..J .
       Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 11 of 51
                                                                                        ..
balance, net of reserves against anticipated returns or credits,
as of the end of the last month ending prior to the date of such
                                                                                    0
release.
7.    RIGHTS IN RECORDINGS
      7.01.     Each Master Recording made under this agreement
or during i ts term, from the Inception of Recording, will be
considered a "work made for hire" for CBS: if any such Master
Recording i s determined not to be a " work made for hire" it
will be deemed transferred to CBS by this agreement, together
with all r i ghts in it . All Master Recordings made under this
agreement or during its term , from the Inception of Recording,
and all Mat rices and Phonograph Reco r ds manufactured from them,
together wi th the performances embodied on them, shall be the
sole property of CBS, free from any claims by you or any other
Person; and CBS shall have the exclusive righ t to copyright
those Master Recordings in its name as the author and owner of
them and t o secure any and all renewals and extens ions of such
copyright t hroughout the world. You will execute and deliver
to CBS such instruments of transfer and other documents
regarding t he rights ' of CBS i n the Master Reco rdings subject to
this ag r eement as CBS may reasonab l y request to carry out the
purposes o f this agreement , and CBS may sign such documents in
your name or the name of the Artist and make appropriate
disposition 0£ them. CBS will give you ten (10) days' notice
before signing any document in your name or the · name of the
Artist. CBS may dispense with that waiting per i od when
                                                                                    0
necessary, in CBS' judgment, to protect or enforce its rights,
but CBS will not i fy you i n each instance when it has done so.
CBS wi l l not be required to notify you before signing short
form assignments of rights granted in this agreement fo r
r ec ordation in the Copyright Office.
    7 . 02.   Without limiting the genera l ity of the foregoing,
CBS and any Person authorized by CBS shall have the unlimited
and exclusive rights (subject to the terms and conditions of
this agreement) to manufacture Phonograph Records by any method
now or hereafter known, derived from the Master Recordings made
under this agreement or during its term, and to se l l , transfer
or otherwise deal in the same under any trademarks, trade names
and labels, or to refrain from such manufacture, sale and
dealing, throughout the wo r ld .
8.    MARKETING
      8.01.      CBS and any Licensee of CBS each sha l l have the
right and may grant to others the ri ght to reproduce, p r int,
pub l ish ; or disseminate in any med i um your name, the names,
portraits , pictures and l i kenesses of the Artist and
Producer(s) . and a l l other persons performing services in
connect1on with Master Recordings made under this agreement

ID:    3856e                      - 10-                  CRU M..~ 6 lp2 ( 1 )
                                                             \)     ~) \
                                                             ~- ... \..) r>V
                                                                        •       •
           Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 12 of 51
..


0    (including, without limitation, all professional, group, and
     other assumed or fictitious names used by them), arid
     biographical material concerning them, as news or information,
     for the purposes of trade, or- for advertising purposes. Those
     authorized uses do not include direct endorsements or any
     advertising which is not related to the Artist, CBS or the
     Master Recordings made hereunder. CBS will make available for
     your inspection and approval at its offices in New York City
     any portrait, picture or liken~ss of the Artist or biographical
     material concerning the Artist (collectively "ID Materials")
     that it proposes to use pursuant to this paragraph 8.01 or
     otherwise. If, within fifteen (15) days after CBS has notified
     you that·ro Materials are available for your inspection, you do
     no t s ubmit substitute ID Materials to CBS, satisfactory to CBS
     in its sole discretion, you shall be deemed to have approved
     th e I D Materials prepared by CBS. Dur i ng the term of this
     ag reeme nt neither you nor Artist shall au tho rize any Party
     other than CBS to use the name or likenes s of Artist (or any
     pr ofe s sional, group, or other assumed o r fictitious name used
     by Ar tist) in connection with the advertising or sale of:
                      (a)   Phonograph Records; or
                      (b)   Blank recording tape or tape recording
                            equipment.
Q        a.01.1.   Neither party may use, in connec~ion with the
     marketing of merchandise other than Records, the artwork used
     on the covers of Albums made hereunder, unless the other party
     consents.
         8.02.     At CBS' expense, you and the Artist will
     cooperate with CBS, as it reasonably requests and subject to
     prior, reasonable commitments of you and the Artist, in making
     photographs and preparing other materials for use in promoting
     and publicizing the Artist and the Recordings made under this
     agreement.
         8.03.     During the term of this agreement, in respect of
     Records manufactured for sale in the United States, CBS will
     not, without your consent and notwithstanding anything in this
     agreement:
                     (a) (l) couple Master Recordings made under this
           agreement with recordings not embodying your performances
           on Singles; or (2) so couple more than two such Master
           Recordings on any other Record, except promotional Records
           and programs for use on public transportation carriers and
           facilities.


0    ID:    3856e                       -1 1-                  CRU 83-761.2(1)
        Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 13 of 51   .--#-
                                                                                   ..

                (b) Use Master Recordings made under this
      agreement on "Premium Records." (A ''Premium Record" is a
                                                                             0
      Record, produced for use in promoting the sale of
      merchandise other than Phonograph Records, which bears the
      name of the sponsor for whom the Record is produced.)
                (c) Sell Phonograph Records derived from any
      Master Recording made under this agreement as tt cut-outs "
      within two years after the initial release of the Maste r
      Recording concerned on Phonograph Records in the United
      States.
                 (d) Release any Album consisting of Master
      Recordings made under thi s agreement as a Budget Record
      within fifteen months aft e r its initial release in the
      United States.
                  (e) Initially r e l ease any Album consisting of
      Master Recordings made pu r suant to your Recording
      Corrunitment under any Rec o r d l abe l other than the Epic
      label, or other label then u sed by CBS for Recordings of
      performances by CBS' bes t se l l ing pop artists then under
      exclusive term contract to CBS.
    8 . 03 . 1 . CBS will not, for television broadcast purposes,
combine any Pictur-es (as defined in par-agraph 9.07) in the form
of a feature-length video program, but CBS will not be ·
responsible for the order in which such Pictures are shown by
                                                                             0
television stations .
    8.03.2.   CBS shall consult with you regarding the
selection of Sides to be used on any Album described in
paragraph 6.03, but the final selection of such Sides shal l be
in CBS' sole discretion.
    8.03.3 .    CBS will not, without your consent and
notw i thstanding anything to the contr-ary in this agreement:
                 (a) Exploit so- called 'outtakes' or other
      preliminary or alternate versions of sound recordings which
      are created during the production of Master Recordings made
      hereunder.
                (b) Edit or remix any Master Recordings made
      hereunder and produced by the Artist (but CBS may
      resequence such Recordings for the purpose of equalizing
      the running t i me of tracks on non-disc Records).
    8.03.4.    CBS may not exploit Pictures (as defined in
paragraph 9.07} by way of Videoshows (as defined below), except
in the case. of the first so-called video featuring a Side
included in the ffrst Album made hereunder. "Videoshows" mean
                                                                             0
ID:    3856e                       -1.2-
           Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 14 of 51




0    5o - cal~ed videocassett e s and videodiscs and any other
     audi ovisual reproduGti ons, IlOW or hereafter known Or developed,
     t~at enable so-called v ideos to be perceived when such
     reproduc~ions are used in combination with or as part of an
     elect~or.ic, mechanical or o~her appar a tus, and that are
     :~Lended primarily for home use or private viewing.


        8.04.       In preparation for the initial release in the
    United States during the term ~f this agreement of each Album
    comprised in the Recording Commitment, you shall have the right
    to produce and deliver to CBS the Album packaging layout and
    the pictur e s or art to be used in connec ti on with the Album,
    but only 'on the following conditions:
                      {a) Your plans for the orooosed artwork will be
          disc ussed with CBS' Rec ords' Vice President, Packaging Ar~
          & Des i gn or his designe e before it is produced and a
          non- recoupable budget will be assigned for artwork costs
          which will not exceed $5,000.
                      (b) You will produce the artwork in accordance
          with the plans approved by CBS and will deliver "camera
          ready" artwoz:k to CBS, toget:her with all licenses and
          consents required in connection with it, not later than the
          following date: the date sixty days before the scheduled
          rele a se date of the Album if CBS informs you of such
0         release date prior to such sixty days and prior to Delivery
          of the Album, or if CBS does not so inform you, then the
          date on which you Deliver the Album. If any of that
          material has not been delivered to CBS within that time,
          CBS will have the right to prepare and use its own artwork
          without further consultation with you, and CBS shall not be
          obligated to make any payments to you or any other person
          to whom you have incurred any obligation in connection with
          any artwor~ produced for the Album concerned.
                    (c) You will deliver to CBS, together with the
          artwork, an itemized statement of your actual costs in
          connection with it. CBS will reimburse you after its
          acceptance of the artwork in the amount of those costs, up
          to but not in excess of the approved budget. If CBS in its
          sole discretion shall elect to reimburse you for costs in
          excess of the approved budget, such excess shall constitute
          an Advance.

                     (d) CBS shall have the right to reject any
          artwork which is not~~~~~~ satisfactory in CBS'
          reasonable judgment. CBS will not be deemed unreasonable
          in rejecting any artwork which CBS anticipates would
          require it to incur: {l) engraving costs of more than
          $1,600; (2) disc packaging manufacturing costs (including


    ID:   3856e                        -13-                    CRU 83-761.2(1)
                                                                       r
                                                                ~~rJ~
                                                                 P-~·
        Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 15 of 51




       sleeves and all other packaging elements) for Albums
       manufactured for distribution in the United States or
                                                                            0
       Canada in excess of 20¢ per Album unit; or (3) disc
       packaging manufacturing costs for Albums manufactured for
       distribution elsewhere in excess of the standard
       manufacturing cos~s incurred by CBS or the CBS Licensee
       concerned for disc Albums manufactured in the same
       territory as the Album units concerned. CBS will not be
       deemed unreasonable in rejecting any artwork which may be
       patently offensive, violate any law, infringe the rights of
       any Person, or subject CBS to liability for any reason . If
       CBS accepts the artwork, all engraving and manufacturing
       costs in excess of the amounts specified above will be
       reimbursed by you on CBS' request; all such e xc ess amounts
       not re i mbursed will constitute Advances and may be recouped
       by CBS from any payments becoming due to you or t he Artist .
                 (e) All artwork and related mate r ia l de livered
       hereunder and all rights in it, including c opyr i ght and the
       right to secure copyright, will be CBS' prope rty throughout
       the world and in perpetuity.
                 (f)  All matters relating to css i tr ademarks,
       legal obligations, or other requirements shall be
       determined in CBS' sole discretion.
                 (g) You will act as an ·independent contractor in
       all arrangements you make with others in connection with
                                                                            0
       the production of the artwork ; you will not purport to make
       any such arrangements as CBS ' agent or otherwise on behalf
       of CBS .
                 (h) Any premium charges that are incurred by CBS
       to meet the release schedule of the Album because of late
       delivery of the artwork or costs incurred by CBS to correct
       or otherwise modify t he artwork shall constitute Advances .
    8.04.1.   If you choose not to exercise your rights under
paragraph 8.04 with r e spect to any Album made hereunder, then
in preparation for the initial release in the United States
during the term of this agreement of such Album, the following
procedure will be followed :
            (a) CBS will undertake to consult with the Artist
       regarding the proposed Album cover layout and the picture
       or art to be used on the cover . The proposed Album cover
       will be made available to the Artist at CBS ' offices for
       review and conunent . Unless otherwise provided in this
       paragraph 8.04 . 1, CBS will make such changes in the artwork
       as you or the Artist reasonably request.

ID :    3856e                      -14-                   CRU 83-761.2(1)   0
           Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 16 of 51




0                (b) CBS shall not be required to make any changes
           which would delay the release of the Album beyond the
           scheduled date or which would require CBS to incur costs in
           excess of the limits referred to in paragraph 14.25. ~.ny
           premium charges incurred to meet the release schedule
           because of delays in approvals by you or the Artist will
           constitute Advances.
                 (c) All rights in anY, artwork or related material
           furnished by you or at your request, inc luding copyright
           and the right to secure copyright, will be cas t property
           throughout the world and in perpetuity.
                  (d) ~11 matters relating to CBS' t rademarks or to
           notices or disclosures deemed advisabl e b y CBS ' a~t o rney s ,
           and any matter other than the album c ov er l ayout and the
           oic t ure or art to be used on the cover, wil l be determined
           l n CBS' sole discretion. CBS will not be deemed
           unreasonable in rejecting any requested c hange upon t he
           advice of is attorneys.
          a.os.     Provided you have fulfilled a l l your obligations
     unde r this agreement:
                     (a) CBS will release each Al bum recorded in
o.         fulfillment of your Recording Commitment in the United
           States within three months after the date 9f completion of
           the lacquer, copper, or equivalent masters used in
           manufacturing the disc units of the Album concerned. If
           CBS fails to do so you may notify CBS, within thirty (30)
           days after the end of the three-month period concerned,
           that you intend to terminate the term of this agreement
           unless CBS releases the Album within sixty (60) days after
           CBS' receipt of your notice (the "cure period"). If CBS
           fails to release the Album before the end of the cure
           period you may terminate the term of this agreement by
           giving CBS notice within thirty (30) days after the end of
           the cure period. On receipt by CBS of your termination
           notice the term of this agreement will end and all parties
           will be deemed to have fulfilled all of their obligations
           under it except those obligations which survive the end of
           the term (e.g., warranties, re-recording restrictions and
           obligation to pay royalties). Your only remedy for failure
           by CBS to release an Album will be termination in
           accordance with this paragraph. If you fail to give CBS
           either of those notices within the period specified, your
           right to terminate under this paragraph 8.05 will lapse.
                     (b) (1) If any such Album is listed among the
           first sixty (60) Albums in the principal weekly chart of
           best-selling Albums in the United States published in

     ID:    3856e                       -15-                   CRU 831 '. 2[!;_2 . I
                                                                     -~ -,G~~J.
         Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 17 of 51




       BILLBOARD (i.e., the chart tit led "TOP LP' s & TAPE" during
       January 1982, or the chart corresponding most closely to
                                                                                0
       that chart if it is re-titled or discontinued), and if you
       notify CBS of that listing within chirty (30) days after
       the date of the issue of BILLBOARD in which it first
       appears, CBS will release that Album in each of the
       following territories ("Release Territories~) within three
       months after it receives your notice:
                               (i )   the United Kingdom;
                              (ii)    Canada;
                             (iii)    West Ger-many;
                              (iv)    Aus t i:-alia; and
                               (v)    France.
                       (2)   If CBS fai ls to comply with section
       8 . 05(b)(l) in any Release T er ~ itory, you may notify CBS,
       wi~hin fifty (50) days af ~er t he e nd of che three- month
       period concerned, that you incend to invoke chis
       subparagraph 8.0S(b) if CBS does not release that Album in
       that Release Territory within sixty (60) days after CBS'
       receipt of your notice ( 1'Cure Period'). If CBS fails to do
       so you wi l l have the right ("Outside License Option") to
       reguire CBS to en~er inco an agreement with a licensee
                                                                                0
       designa~ed by you, who is actua l ly engaged in the business
       of manufac~uring and distributing Phonograph Records in
       thac Release Territory, authorizing the licensee to
       manufacture and distribute Records derived from the
       Reco r dings comprised in that Album in that Release
       Territory. You may exercise your Outside License Option by
       giving CBS notice within thirty (30) days after the end of
       the Cure Period. Your only remedy for failure by CBS to
       r elease an Album will be exercise of your Outside License
       Option in accordance with this subparagraph 8 . 0S(b). If
       you fail ~o give CBS either of those not ices within the
       period specified, your rights under this subparagraph will
       l apse. Fifty percent (50%) of all revenues actually
       received by CBS under s uch licenses will be credited to
       your royalty account under this agreement. Each such
       license agreement wil l provide for such compensation for
       the license as you nego~iate with the licensee, and will
       contain such other provi5ions as CBS shall require,
       including but no~ limited to the following ;
                           (i) The licensee will be required to
            obtain and deliver to CBS, in advance: (A) all
            consents  ?Yother Persons which CBS may require

ID ~    3856e                         -16-                  CRU 83-761.2(1)
                                                                                0
                                                                  r-
                                                                  :~~ & J-,J,
             Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 18 of 51




0                (including but not limited to consents by reco~ding
                 artists); and (B) a l l agreements by ot:her Persons
                 which CBS may requir e to look t o the licensee, and not
                 to CBS, for the fulf i llment of any obligations arising
                 in connection with ~ h e manufacture o r distri bucion of
                 Records under the license (including such agreements
                 by unions and funds e stablished under union
                 agreements) . The li c ensee will also become a first
                 party to the Phonograph Record Manufac~urers ' Special
                 Paymem:s Fund Agree:nent dat:ed !·l ovember, 1979, entered
                 into by CBS with the ~.merican Federation of Musicians
                 of the United Stat e s and Canada, or the successor
                 agreement then in eff ect . The license will not become
                 effective until the licensee has c omolied with all the
                 provisions of thi s su bsec tion (i). -
                             (ii) The l ic en s ee will make all payments
                required in connec t io n wi t h the manufacture, sale or
                distribution in t h a t ~el ease Territory of Phonograph
                Records made f rorn tnos e Master Reco rdings after the
                effective date of the l icense, i ncluding, without
                limitation, al l r oy al t i es and ot:her payrr.ents to
                performing art i st s , p roducer s , owne r s of copyrights in
                musical comoositi on s , the Music Per f orma~ce Trust Fund
                and Special-Payme~ts Fund, and any other unions and
                union funds. The l icensee wi ll c ompl y wich the
0               applicab-le rules and regulations of the American
                Federation of Musicians and any other union having
                jur i sdiction and any o ~ her applicable laws, rules and
                regulations covering any use of the Recordings by the
                licensee or any 2erson deriving rights from the
                licensee, i n the manufacture and sale of Phonograph
                Re cor d s or otherwi se.
                                 (iii) No warranty or representation,
                  express or implied, will be made by CBS in connect i on
                  with the Rec o rdings, the license, or otherwise. You
                  and the licensee will indemnify and hold harmless CBS
                  and its Licensees against all claims, damages,
                  liabilities, costs, and expenses, including reasonable
                  counsel fees, arising out of any use of the Recordings
                  or exercise o f such rights by the licensee or any
                . Person deriving rights from the licensee.
                              (iv) CBS will instruct its Licensees in
                that Release Territory not t o manufacture Records
                derived from those Mascer Recordings for sale there,
                except as permitced under subsection 8.05(b)(2)(v iii )
                below. If the licensee notifies CBS of such
                manufacture CBS will instruct the CBS Licensee
                con~erned to discontinue it, but neither CBS nor the

0   : :> :   3856e                      -17-                   CRU 83-761.2(1)
                                                                     r          r
                                                                       ~~GJ-;J
                                                                           •   .
         Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 19 of 51




             CBS Licensee shall have any liability by reason of
             such manufacture occurring before CBS ' receipt of such
                                                                             0
             notice, and CBS shall have no liability by reason of
             such manufacture at any time.
                            (v) Each Record made under the license
             will bear a sound recording copyright notice identical
             to the notice used by CBS for its initial United
             States release of the Recording concerned, or such
             other notice as CBS shall require. Otherwise , those
             Records will not be identified directly or indire ctly
             with CBS.
                              (vi) CBS shal l have the righ t to
             ex amine the books and records of the licens ee and all
             other s aut horized by the l i cense to manufac t u r e or
             distr ibu t e Records under the license, for the purpose
             of ver i fyi ng the accuracy of the accountings r ende red
             to CBS b y the licensee .
                             (vii) The licensee will not have the
             righ t to authorize any other Person to exercise any
             right s wi t hout CBS ' prior written consent .
                           (viii) CBS and its Licensees will have
             t he c ontinuing right at all times to manufacture and
             sell recompilation Albums (defined below) which may
             contain those Master Recordings in that Re lease
                                                                             0
             Territory. (A " recompilation Album" is an Album
             containing Master Recordings previously re l eased i n
             different Album combinations, such as a "Greatest
             Hits" or "Best of " Al bum . )
                    (c)  The running of each of the three- month and
        six ty- day periods referred to in subparagraphs 8 . 05(a} and
        B. 05(b} will be suspended (and the expiration date of each
        of those periods will be postponed) for the period of any
        suspension of the running of the term of this agreement
        under paragraph 15.03. If any such three-month or
        sixty-day period would otherwise expire on a date between
        October 15 and the next January 16, its running wi ll be·
        suspended for the duration of the perio d between October 15
        and January 16 and its expiration date will be postponed by
        the same amount of time (i . e., 92 days} . An Album wil l be
        deemed released, for the purposes of this paragraph 8.05,
        when CBS has announced its availabil i ty for sale in the
        territory concerned .




·rn :    3856e                      - 18-                  CRU 83-761.2(1)   0
           Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 20 of 51




0   9.     ROYALTIES
        9.01.      CBS will pay you a royalty computed at the
    applicable percentage, indicated below, of the applicable
    Royalty Base Price in respect of Net Sales of Phonograph
    Records consisting entirely of Master Recordings recorded under
    this agreement during the respective Contract Periods specified
    below and sold by CBS or its Licensees Through Normal Retail
    Channels ( "NRC Net Sales"):
                (a)    ON ALBUMS SOLD FOR DI STRIBUTION IN THE UNITED
           STATES :
                      (1)  (i) Master Recording s made during any
                 Contract Period : 33%.
                            (ii) The r oyalty rate pur suant to subsection
                 9 . 0l(a)(l)(i) will apply to the fir st 500,000 units of
                 NRC Net Sales in the United States ( "USNRC Net Sales")
                 o f e ach Album consisting of Mast e r Record i ngs made
                 during any Contract Period. The roya lty rate will be :
                                  (A) 34%, rather than 33 %, on the next
                       500,000 units o f USNRC Net Sa le s of any such
                       Album, and
0                                 (B) 35% on USNRC Net Sales of any such
                       Album in e xcess of l,000,000 units.
                (b)  ON ALBUMS SOLD FOR DISTRIBUTION OUTSIDE THE
           UNITED STATES :
                      ( 1) 2 4. 75% on Albums sold fo r distr i buti on in
                 Canada, the Uni t ed Kingdom, Ge r many, France, Belgium,
                 the Netherlands, Luxembourg, Gr eec e, Japan, New
                 Zealand and Australia;
                      (2) 22% on Albums s o ld f o r d istribution in
                 Italy, Denmark, Ireland, No rw ay and Sweden; and
                       {3)     16 . 5 %   on Al bums s old f o r distribution
                 elsewhere .
                (c) ON SINGLES SOLD FOR DISTRIBUTION IN THE UNITED
           STATES: 22% .
                (d ) ON SlNGLES SOLD FOR DISTRIBUTION OUTSIDE OF THE
           UNITED STATES:
                      (1) 16% on Singles sold for distribution in
                 Canada, the United Kingdom, Germany, France, Belgium,
0   ID :    3856e                             -19 -                  CRU 83-761.2(1)
                                                                     r·      r
                                                                      ~~)
                                                                      P'--:.. <:s. )\_).
       Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 21 of 51
                                                                                  ..

             the Netherlands, Luxembourg, Greece, Japan, New
             Zealand and Australia;
                                                                              0
                  (2) 13% in Singles sold for distribution in
             Italy, Denmark, Ireland, Norway and Sweden; and
                  (3) 11% on Singles sold for distribution
             elsewhere.
             (e) ON TWELVE- INCH SINGLES SOLD FOR DISTRIBUTION IN
      THE   UNITED STATES : 23% .
           (f) ON TWELVE-INCH SINGLES SOLD FOR DISTRIBUTION
      OUTSIDE OF THE UNITED STATES:
                  (1) 17% on twelve-inch si ng l es sold for
            distribution in Canada, the Uni ted Kingdom, Germany,
            France, Belgium, the Netherlands, Luxembourg, Greece,
            Japan, New Zealand and Austral i a ;
                  (2) 14% in twelve- inch s i ngles sold for
            distribution in Italy, Denmark, Ireland, Norway and
            Sweden; and
                  (3) 12% on twelve-inch singles sold for
            distribution elsewhere.
Rovalties on Records sold for distribution outside the United
                                                                              0
States will be computed on the same basis as the CBS licensee
concerned accounts to CBS for the Records concerned, but if any
CBS licensee accounts to CBS on the basis of 90% or less of Net
Sales CBS will account to you on the basis of 90% of Net Sales .
    9.02.     The royalty ra t e under paragraph 9.01 on
Phonograph Records (other than audiovisual Records) sold
through any Club Operation shall be 8% and such roya l ties shall
be computed on the basis of 90% of Net Sales of such Records.
No royalty shall be payable with respect to (a) Phonograph
Records received by members of any such Club Operation in an
introductory offer in connection with joining it or upon
recommending that another join it or as a result of the
purchase of a required number of Records including, without
limitation, records distributed as H bonus· ~ or ~ free " Records,
or (b) Phonograph Records for which such Club Operation is not
paid .
    9 . 02.l  Notwithstanding clause (a) of the last sentence
of paragraph 9.02, at least 50% of all Phonograph Records
distributed through any Club Operation during the term of this
agreement will be deemed to have been sold. Such computation
will be.made on a _cumulative basis, and your royalty account
                                                                              0
ID:   3856e                       -20-                   CRU 83-761. 2(1)

                                                                  ~.      r
                                                                 -~~?->J.
           Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 22 of 51




0   adjusted accordingly, each sixth accounting period .an your
    request.
          9.03.      With respect td the following types of Records,
    ~h e  royalty rate shall be, in lieu of the rate otherwise
    prescribed, 1/2 of the royalty rate set forth in subsection
    9.0l(a)(l)(i) or section 9 . 0l(b)(l), 9.0l(b)(2) or 9.0l(b)(3),
    depending on the territory concerned: (a) catalog Phonograph
    Records sold by CBS' special pcoducts operations (hereinafter,
    " CSP " ) to educational institutions or libraries, or to other
    CSP clients for their promotion or sales incentive purposes
    (but not for sale to the general oublic through normal retail
    channels); and on (b) any Record~sold outside the United
    States by CBS or its principal Licensee in the country
    concerned in conjunction with a substantial television
    advertising campaign, during the calendar semi-annual period in
    which that campaign begins or the next period. In respect of
    non-catalog Phonograph Records created on a custom basis for
    clients of CSP, the royalty rate shall be, in lieu of the rate
    otherwise prescribed, 1/2 of the royalty rate set forth in
    subsection 9.0l(a)(l)(i) or section 9.0l(b)(l), 9.0l(b)(2) or
    9.0l(b)(3), depending on the territory concerned, and the
    royalty shall be computed on the basis of CSP's actual sales
    price therefor (less all taxes and Container Charges) . In
    respect of any Master Recording leased by CBS to others for
0   their distribution of Phonograph Records in the United States,
    C9S will pay you 50% of CBS net receipts in connection with
    sales of such Phonograph Records by its Licensee including
    fifty percent (50%) of the advances which CBS receives from its
    Licensees solely in respect of a Master Recording made
    hereunder (provided, however, that you shall not receive a
    pro-rata share of any s uch advances CBS receives that are
    attributable to more t han one Master Recording if one or more
    of such Master Recordings, but not all of such Master
    Recordings, were made hereunder) computed after deduction of
    all copyright, ~EM and other applicable third party payments;
    if another artist, a producer, or any other Person is entitled
    to royalties in respect of such Records, said payment will be
    divided among you in the same ratio as that among your
    respective basic royalty percentage rates.
        9.04.      (a) The royalty rate on Phonograph Records
    (other than audiovisual Records) sold in the form of
    pre-recorded tape shall be the same as the applicable royalty
    rate which would have been payable to you if such Records were
    sold in disc form.
                  (b) The royalty on an Audiophile Record will be
    the amount of money equal to the royalty applicable in the
    territory concerned, at the beginning of the same accounting
    period, to:
0
    iO :   3856e                       - 21-                   CRU 83-76 l(-'2(1)
                                                                   ~.cS,)~rJ.
       Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 23 of 51




                          (1)
           Record release; or
                                  a Standard disc unit of the same           0
                          (2) a Standard tape unit of the same
           Record release, if no Standard disc version of it is
           in the active catalog of CBS (or its principal
           Licensee in that territory) at that time.
    9 . 05.   (a) The royalty rate on any Mid-price Record
shall be, in lieu of the rate otherwise prescribed (if any),
2/3 of the royalty rate set forth in subsection 9.0l(a)(l)( i )
or section 9.0l(b)(l), 9.0l(b)(2) or 9.0l(b)(3), depending on
the territory concerned.
              (b) The r oyalty rate on any Budget Record, any
Record bearing a Reissue Label or any Record not otherwi se
covered by this Artic le shall be, in lieu of the rate othe rwise
prescribed (if any), 1 / 2 of the royalty rate set forth i n
subsection 9.0l(a)(l)(i) or section 9.0l(b)(l), 9.0l(b)(2) or
9.0l(b)(3), depending on the territory concerned.
               (c) The royalty rate on a Multiple Record Set
will be one-half o f the applicable Album royalty rate
prescribed in paragraph 9.01, if the Royalty Base Price of that
Set is the same as the Royalty Base Price applicable to the
top-line single-disc Albums marketed by CBS or its principal
Licensee in the territory where the Set is sold at ·the
beginning of the royalty accounting period concerned. I f a
                                                                             0
different Royalty Base Price applies to a Multipl e Record set,
the royalty rate prescribed in the preceding sentence wil l be
adjusted in proportion to the variance in t h e Roya l ty Base
Price (but will not be more than the applicab l e Al bum royalty
rate prescribed in paragraph 9.01~. For the purpose of those
computations, "top-line" Albums wi l l not inc l ude Audiophile
Records. That adjustment of the royalty rate wi ll be made by
using the following formula:
      (X divided by Y) multiplied by Z = adjusted royalty rate
      (subject to the parenthetical l imit in the second sentence
      of this subparagraph) .
("X" represents the Royalty Base Price for the Multiple Record
Set concerned ; "Y" represents the Royalty Base Price for a
top-line single-disc Album described in the first sentence of
this subparagraph (b), multiplied by the numbe r of disc Records
in the Multiple Record Set concerned; and " Z " equals the
otherwise applicable royalty rate.)
    9.06.     In respect of Phonograph Records derived from
Master ~ecordings .furnished by CBS ' Licensees t o others for
                                                                             0
ID:    3856e                      -22-                   CRO 83-76 1 .2(1)


                                                               :t.'-.&)>J.
           Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 24 of 51




0   their manufacture and distribution of Records outs~de the
    United States, CBS will pay you 50% of the net receipts derived
    from those transactions by CBS after deduction of all
    applicable third party payments (which payments will be
    apportioned as provided in the last sentence of paragraph 9.03
    if another artist, a producer, or any other Person is entitled
    to royalties in respect of such Records), but not in excess of
    the amount of the royalties which would be payable to you for
    those Records under subparagraph 9.0l(b), 9.0l(d) or 9 . 0l(f) if
    they were manufactured and distributed by CBS or its Licensees.
          9 . 07.     Your royalties on CBS' exploitation of motion
    pictures 'for which substantially the entire soundtrack consists
    of Master Recordi ngs made hereunder ("Pictures") will be
    de t e~m i ned as fol l ows:

                         ( a) On Net Sales of audiovisual Records
           manuf ac tu r ed f or distribution by CBS, you will be entitled
           to a r oy alty computed as provided in this Article, but at
           the f ollowing percentage rates instead of those specified
           in parag r aphs 9.01 and 9.02:
                             (1) ON UNITS SOLD FOR DISTRIBUTION IN THE
                UNITED    STATES: ·-20% on videodisc units -and--15% on
                v i de ocassettes ~nd all other audiovisual Records.

0                          (2) ON UNITS SOLD FOR DISTRIBUTION OUTSIDE
                THE UNITED STATES : 12 . 5% on videodisc units and 10%
                on v ideocassettes and all other audiovisual Rec o rds .
                               (3)  ON UNITS SOLD THROUGH A CLUB
                9_PERATI ON:     10% o f t he Club Oper at ion's Se l ling price .
                          (b) On aud iovi s ua l Rec or ds manuf ac t ur ed fo r
           distribution by any Licensee of CBS, and on all other
           exploitation of Pictures (except expl oitation cover ed by
           subparagraph 9.07(a)), CBS shall pay y ou royaltie s equa l t o
           50% of its Net Receipts (as defined below). Monies earned
           and received by CBS Records from any Licensee (rather than
           monies earned and received by the Licensee) in respect of
           such exploitation will be included in the computation o f
           Net Receipts. CBS Records shall negotiate at arm's length
           with respect t o such exploitation with any joint vent ures,
           subsidiaries, wholly or partly owned, and other divisions
           of CBS Inc . Net Receipts shall mean all monies ( "gross
           receipts ' 1 ) earned and received by CBS or credited to CBS'
           account from exploit ation of the Picture concerned by means
           other than audiovisual Records manufactured for
           distribution by CBS , less a 30% distribution fee, all
           synchronization license fees paid in connection with the
           use .of non-Co~trolled Compositions in Pictures, and any
0   ID :    3856e                         -23-
        Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 25 of 51




       actual out-of-pocket expenses , taxes and adjustments borne
       by CBS in connection with such exploitation and collection
                                                                              0
       and receipt in the United States of such monies. If any
       item of expenses is attributable to receipts in connection
       with Pictures and other motion pictures , the amount of that
       expense item which will be deductible in computing New
       Receipts under this paragraph will be determined by
       reasonable pro rata apportionment.
                 (c)   There is no subparagraph 9 . 07(c).
                 (d) The royalties provided in this par agraph
       9.07 include any roya l ty obligations CBS may have to any
       other Persons who supply services or rights used in or i n
       connection with the audiovisual oerfo rmances of the Artist,
       including without limitation producer s , extras, a nd music
       publishers with respect to Controll ed ·compositions, and any
       such royalties shall be deducted from the royalties
       otherwise payable to you.
    9.08.     If CBS licenses Master Reco r dings hereunder for
use in motion picture, television or other soundtracks , it
shall credit your account with one-ha l f o f the net income
derived by CBS in connnection with such licenses.
    9.09.     If CBS receives income from the explo it ion of
Master Recordings hereunder in any - manner not otherwise
specified herein and you are not otherwise compensated
                                                                              0
therefor, you and CBS shall (if you request) negotiate in good
faith with respect to the share of such income payable to you,
if any.
10. MISCELLANEOUS ROYALTY PROV I SIONS
Notwithstanding anything to the contrary contained in Article 9 :
    10.01.    In respect of Joint Recordings, the royalty rate
to be used in determining the royalties payable to you shall be
computed by multiplying the royalty rate otherwise applicable
thereto by a fraction, the numerator of which shall be one and
the denominator of which shall be the total number of royalty
artists whose performances are embodied on a Joint Recording.
    10 , 02.  (a) With respect to Phonograph Records embodying
Master Recordings made hereunder together with other Master
Recordings, the royalty rate payable to you shall be computed
by multiplying the royalty rate otherwise applicable by a
fraction, the numerator of which is the number of Sides
contained thereon embodying Master Recordings made hereunder
and the denominator of which is the total number of Sides
contain~d on such _Record. The foregoing shall apply to

ID ~   3856e                      -24-                    CRIJ 83-761.2(1)
                                                                              0
                                                             ~r
                                                             pL-..   cY~J
                                                                      •   •
          Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 26 of 51




0   audiovisual Records for which royalties are
    subparagraph 9.07(a).
                                                         payabl~   under

                  (b) With respect to exploitation of a Picture
    together with other audiovisual material and for which
    royalties are payable under subparagraph 9.07(b) the following
    shall apply in computing Net Receipts: all monies earned and
    received from exploitation of the Picture will equal the
    product of (1) all monies earned and received from exploitation
    of the Picture and the other audiovisual material together, and
    (2) a fraction the numerator of which is the playing time of
    the Picture as it is used with the other audiovisual material
    and the denominator of which is the total playing time of the
    Picture and the other audiovisual material together .
        10.03.     Except as otherwise provided in paragraph 10 . 04,
    no royalties shall be payable to you in respect of Phonograph
    Records sold or distributed by CBS or its Licensees for
    promotional purposes, as cutouts after the listing of such
    Records has been deleted from the catalog of CBS or the
    paL"ticular Licensee, as "free,' "no charge'' or "bonus " Records
    (whether or not intended for resale), or to radio stations. No
    royalties will be payable to you on "sampler" Records in tape
    form intended for free distribution to automobile purchasers
    and containing not more than two Recordings made under this
    agreement.
0       10.04.    If Albums distributed as "free" or "no-charge"
    which are intended for resale Through Normal Retail Channels in
    the United States exceed 15% of the total number of Albums
    distributed under this agreement for resale Through Normal
    Retail Channels in the United States, CBS will pay you your
    normal royalty on the excess.
         10 . 05.  If legislation requiring the payment of copyright
    royalties for the public performance of Phonograph Records is
    enacted in the United States and CBS receives such royalties
    with respect to Master Recordings produced under this
    agreement, and neither you nor the Artist receives or waives
    any similar payment from anyone other than CBS, then CBS will
    credit your royalty account with that portion of such royalties
    as required by CBS' collective bargaining agreement with the
    ~Jnerican Federation of Musicians or the American Federation of
    Television and Radio Artists, whichever is applicable . In
    respect of Joint Recordings, that portion will be determined as
    provided in paragraph 10.01, unless a different method of
    apportionment is required under the applicable collective
    bargaining agreement . If no such agreement applies, CBS will
    negotiate with you in good faith regarding the sharing of any
    such royalties with you.

0   ID:    3856e                       -25-                   CRU 83-761.2(1)
      Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 27 of 51      ~. -




11. ROYALTY ACCOUNTINGS                                                        0
     11 . 01. CBS will compute your royalties as of each June
30th and December 31st for the prior six months, in respect of
each such six-month period in which there are sales or returns
of Records on which royalties are payable to you (or in which
reserves hereunder are liquidated). On the next September 30th
or March 31st CBS will send you a statement covering those
royalties and will pay you any royalties which are due after
deducting unrecouped Advances. CBS will not act unreasonably
in maintaining royalty reserves against anticipated returns and
credits. If CBS makes any overpayment to you, you will
reimburse CBS for it; CBS may also deduct it from any payments
due or becoming due to you . If CBS pays you any royalties on
Records which are returned later, those royalties will be
considered overpayment s . Each royalty reserve will be
liquidated equally over the four semi-annual accounting periods
following the accounting period during which it is
established. A r ese rve will not be established for any Album
during any semi-annua l accounting period in excess of 35% of
the aggregate numbe r of units of that Album shipped to CBS '
customers. A res erve wi ll not be established for any Single
during any semi- annual accounting period in excess of 40% of
the number of units of that Single shipped to CBS' customers,
unless CBS anticipat es returns and credits which justify the
establishment o f a l arger reserve in its sole discretion .
    11.01.1 . If all costs of producing a Picture have been
                                                                               0
fully recouped, then all gross receipts (as defined in
subparagraph 9.07(b)) thereafter accruing under paragraph 9.07
with respect to that Picture shall be credited to the
sound-only Record royalty account until they equal the amount
of any sound-only Record royalties used to recoup the
production costs of that Picture.
    11.02.     Sales of Records for distribution outside the
United States are called " foreign sales" below . CBS will
compute your royalties for any foreign sale in the same
national currency in which CBS ' s Licensee pays CBS for that
sale, and CBS will credit those royalties to your account at
the same rate of exchange at which the Licensee pays CBS (or
credits CBS' account) . For purposes of accounting to you, CBS
will treat any foreign sale as a sale made during the same
six-month period in which CBS receives its Licensee's
accounting and payment (or credit) for that sale . If any CBS
Licensee deducts any taxes from its payments (or credits) to
CBS, CBS may deduct a proportionate amount of those taxes from
your royalties. If after a final audit of its tax returns by
the Internal Revenue Service CBS is allowed a credit against
its U.S. income taxes for all or a portion of any taxes
withhel~ by. a CBS _Licensee from its royalty remittances to CBS



ID:   3856e                      -26-                   CRU 83-761.2(1)
                                                                               0
                                                                     r. .
                                                             ~
                                                              ~    .. <S,N .
           Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 28 of 51




0   which were deducted from your royalties, the amoun~ of such tax
    credit attributable to your royalties will be credited to your
    account. The amount of the tax credit to be credited to your
    account will be determined by CBS; such determination will be
    conclusive and you will not be entitled to examine CBS' tax
    returns or any portion of them. If any law, any government
    ruling, or any other restriction affects the amount of the
    payments (or credits) which a CBS Licensee can remit to CBS,
    CBS may deduct from your royalties an amount proportionate to
    the reduction in the Licensee's remittances to CBS. If CBS
    cannot collect payment for a foreign sale in the United States
    in U.S. Dollars it will not be required to account to you for
    that sale, except as provided in the next sentence. CBS will,
    at your request and at your expense, deduct from the moneys so
    blocked and deposit in a foreign depository the equivalent in
    local currency of the royalties which would be payable to you
    on the foreign s a l es concerned, to the extent such moneys are
    available for that purpose, and only to the extent to which
    your royalty account is then in a fully recouped position. All
    such deposits wil l constitute royalty payments to you for
    accounting purposes.
        11.03.     CBS will maintain books and records which report
    the sales of the Phonograph Records for which royalties are
    payable to you. You may, at your own expense, examine those
    books and records, as provided in this paragraph only. You may
0   make those examinations only for the purpose of verifying the
    accuracy of the statements sent to you under paragraph. 11.01.
    You may make such an examination for a particular statement
    only once, and only within three years after the date when CBS
    sends you that statement under paragraph 11.01. (CBS will be
    deemed conclusively to have sent you each statement on the date
    prescribed in paragraph 11.01 unless you notify CBS otherwise,
    with respect to any statement, within sixty (60) days after
    that date . ) You may make those examinations only during CBS's
    usual business hours, and at the place where it keeps the books
    and records to be examined. If you wish to make an examination
    you will be required to notify CBS at least 30 days before the
    date when you plan to begin it. If your examination has not
    been completed within six months from the time you begin it,
    CBS may require you to terminate it on thirty days' notice to
    you at any time; CBS will not be required to permit you to
    continue the examination after the end of that thirty-day
    period . You will not be entitled to examine any manufacturing
    records or any other records that do not specifically report
    sales of Phonograph Records, or gratis distributions of
    Phonograph Records, on which royalties are payable to you. You
    may appoint a certified public accountant to make such an
    examination for you, but not if he or his firm has begun an
    examination of CBS' books and records for any Person except you
    unless the examination has been concluded and any applicable
0   audit issues have "been resolved.


    I D:    3856e                       - 27-
         Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 29 of 51




    11.03 . 1. Notwithstanding the last sentence of paragraph
11.03, if CBS notifies you that the representative designated
                                                                             0
by you to conduct an examination of CBS' books and records
under paragraph 11.03 is engaged in an examination on behalf of
another Person ("Other Examination '' ), you may nevertheless have
your examination conducted by your designee, and the running of
the time within which such examination may be made shall be
suspended until your designee has completed the Other
Examination, subject to the following conditions:
                 (a) You shall notify CBS of y our election to
       that effect within 15 days after the dat e of CBS' said
       notice to you;
                 (b) Your designee shall proceed in a reasonably
       continuous and expedit i ous manner to compl e te the Other
       Examination and render the final repor t thereon to the
       client and CBS; and
                   (c) Your examination shal l not be commenced by
       your designee before the delivery t o CBS o f the final
       r e port on the Other Examination, sha l l be c ommenced within
       thirty (30) days thereafter, ~nd sha l l be c onducted in a
       reasonably continuous manner.
(The preceding provisions of this paragraph 11.03.l will not
apply if CBS · elects to waive the provisions of the · last
sentence of paragraph 11 . 03 which require that your
                                                                             0
representative shall not be engaged in any Other Examination.)
       11. 04.    There is no par agraph 11. 04 .
      ll .0 5 . If you have any objections to a royalty
s tatement, you wil l give CBS specific notice of that objection
and your reasons for it within three years after the date when
CBS sends you that statement under paragraph 11.01. (CBS will
be deemed conclusively to have sent you each statement on the
d ate prescribed in paragraph 11.01 unless you notify CBS
otherwise, with respect to any statement, within sixty (60)
d ays after that date.) Each royalty statement will become
conclusively binding on you at the end of that three-year
period, and you will no longer have any right to make any other
objections to it. You will not have the right to sue CBS i n
connection with any royalty accounting, or to sue CBS for
royalties on Records sold during the period a royalty
accounting covers, unless you commence the suit within that
three- year period. If you commence suit on any controversy or
claim concerning royalty accountings rendered to you under this
agreement, the scope of the proceeding wil l be limited to
determination of the amount of the royalties due for the
account~ng period~ concerned, and the court will have no



ID :    3856e                       -28-                   CRU 83-761.2(1)
                                                                             0
                                                                ~-&),J,
            Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 30 of 51
·.


 0   authority to consider any other issues or award any relief
     except recovery of any royalties found owing . Your recovery of
     any such royalties will be the sole remedy available to you or
     the Artist by reason of any alaim related to CBS' royalty
     accountings. Without limiting the generality of the preceding
     sentence, neither you nor the Artist will have any right to
     seek termination of this agreement or avoid the performance of
     your obligations under it by reason of any such claim. (It is
     understood that your remedies shall not be so limited if CBS is
     found by final judgment of a court of competent jurisdiction to
     have engaged in a pattern of fraud in connection with its
     accountings hereunder. Nothing contained in the preceding
     sentence 'shall be read to mean, or sugges t, that CBS has ever
     committed fraud in the uast or will ever commit fraud in the
     fu t ure, it being further understood that any such conduct would
     be i n violation of CBS corporate policy . )
     12 . LICENSES FOR MUSICAL COMPOSITIONS

          12.01.    (a) (1) You grant to CBS an irrevocable
     l icense, under copyright, to repr oduce e ach Controlled
     Composition on Phonograph Records ( not i ncluding audiovisual
     records) and distribute them in th e United States and Canada.
                        (2) For that l i c ense, CBS will pay
 0   Mechanical Royalties, on the basis o f Net Sales, at the
     following rates:
                                 (i) On Records manufactured for
            distribution in the United States: · The rate equal to the
            compulsory license rate applicable to the use of musical
            compo sitions on phonorecords under t he United States
            copyright l aw at the earlier of the dat e of Delivery of the
            Master Recordings concerned or the last date on which such
            Delivery is permitted under Artic l e 3.
                                  (ii)   On Records manufactured for sale
            in Canada:
                                     (A) The rate equal to the minimum
                 compulsory license rate applicabl e to the use of
                 musical works on Phonograph Records under the
                 copyright law of Canada at the earlier of the date of
                 Delivery of the Master Recordings concerned or the
                 last date on which such Delivery is permitted under
                 Article 3, subject to subdivision (B) below .
                                     (B) The rate applicable under
                 this subsection (ii) will be not less than 2¢ per
                 Composition, and not more than the rate which would be
                 applicab~e to the Records concerned under subsection

 0   :D :    3856e                       -29-
      Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 31 of 51




          12.0 l (a)(2)( i ) above if they were manufactured for         0
          distribution in the United States.
The Mechanical Royalty on any Record described in paragraph
9 . 05 or sold through a Club Operation will be three-fourths
(3/4) of the amount fixed above.    If the Composition is an
arranged version of a public domain work, the Mechanical
Royalty on it will be ha l f of the amount fixed in the first
sentence unless a different rate applies under section
12.0l(a)(3) below. No Mechanical Royalties will be payable for
any Records described in paragraph 10.03 .
                   (3) I f AS CAP or BMI accords regular
performance credit for any Controlled Composition which is an
arranged version of a public domain work, the Mechanical
Royalty rate on that Compo sit i on will be apportioned according
to the same ratio used by ASCAP or BMI in determining the
performance credit. CBS wi l l not be required to pay you at
that rate unless you furnis h i t with satisfactory evidence of
that ratio .
              (b) (1) Th e total Mechanical Royalty for all
Compositions on any Al bum, i nc luding Controlled Compositions,
will be limited to ten time s the amount which would be payable
on it under section 12.0l( a )(2) if it contained only one
Controlled Composition and if the rate prescribed under
subsection 12.0l(a)(2) was the minimum compulsory license rate
for the use of Compositions on Records under the United States
                                                                         0
copyright law. (That minimum statutory rate is currently 4 . 25¢
per Composition, effective through June 3 0, 1984.) The total
Mechanical Royalty on any Si ngle or twelve-inch 'single ' will
be limited to twice that amount. The total Mechanical Roval t v
on any Phonograph Record (except an audiovisua l Record) that ls
not an Album, Single or twelve-inch 'single' will be limited to
four times that amount.
                    (2) The maximum Mechanical Royalty under
this subparagraph (b) on a Multiple Record Set wi l l be the same
amount prescribed in section 12.0l(b)(l), if the Royalty Base
Price of that Set is the same as the Royalty Base Price
applicable to the top - line sing l e-disc Albums marketed by CBS
or its principal Licensee in the terr i tory concerned at the
beginning of the royalty accounting period concerned. If a
different Royalty Base Price applies to a Multiple Record Set,
the maximum Mechanical Royalty will be adjusted in p roportion
to the variance in the Royalty Base Price (but will not be more
than twice the maximum royalty prescri bed in section
12.0l(b){l)). For the purpose of those comput ations,
"top-line 0 Albums will not include Audiophile Records. That
adjustment of the maximum Mechanical Royalty will be made by
using tqe followi~g formula:
                                                                         0
ID:   3856e                      - 30-
          Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 32 of 51




0         (X divided by Y) multiplied by Z
          Royalty
                                                =   adjusted MeGhanical

          (subject to the parenthetical limit in the second sentence
          of this section (2).)
    ("X" represents the Royalty Base Price for the Multiple Record
    Set concerned; "Y" represents the Royalty Base Price for a
    top-line single-disc Album described in the first sentence of
    this subparagraph (b); and "Z" equals the maximum Mechanical
    Royalty otherwise applicable under section 12 . 0l(b)(l) .)
                  (c) CBS will compute Mechanical Royalties on
    Controlled Compositions as of the end of each calendac
    quarter-annual period in which there are sales or returns of
    Records on which Mechanical Royalties are payable to you (or in
    which reserves for Mechanical Royalties hereunder are
    liquidated). On the next May 15th, August 15th, November 15th,
    or February 15th, CBS will send a statement covering those
    royalties and will pay any net royalties which are due.
    Mechanical Royalty reserves maintained by CBS against
    anticipated returns and credits will not be held in an
    unreasonable amount nor for an unreasonable period of time;
    retention of a reserve for two years after it is established
    will not be considered unreasonable in any case. If CBS makes
    any overpayment of Mechanical Royalties to any Person you will
0   reimburse CBS for it; CBS may also recoup · it from any payments
    due or becoming due to you. If CBS pays any Mechanical
    Royalties on Records which are returned later, those royalties
    will be considered overpayments. If the total amount of the
    Mechanical Royalties which CBS pays on any Record consisting of
    Master Recordings made under this agreement (including
    Mechanical Royalties fo r compositions which are not Controlled
    Compositions) is higher than the limit fixed for that Record
    under subparagraph 12.0l(b), that excess amount will be
    considered an overpayment also.
        12.02.    In respect of all Controlled Compositions
    contained in Pictures (as defined in paragraph 9.07), CBS is
    hereby granted an irrevocable worldwide, nonexclusive license
    to reproduce such Compositions in such Pictures and to
    distribute and perform such Pictures, including but not limited
    to all audiovisual Records thereof, and to authorize others to
    do so. CBS will not be required to make any payment in
    connection with such reproduction, performance or distribution,
    and that license will apply whether or not CBS receives any
    payment in connection with such reproduction, performance or
    distribution.
        12.03.    If the copyright in any Controlled Composition is
    owned or controll~d by anyone else, you will cause that Person
0   ID:    3856e                       -31-                   CRU
            Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 33 of 51




    to grant CBS the same rights described in paragraphs 12.01 and
    12.02, on the same terms.  If the copyright in any Controlled
                                                                                  0
    Composition is transferred, the transfer will be made subject
    to this agreement. If any Recordings made under this agreement
    contain copyrighted Compositions which are not Controlled
    Compositions and are not available to CBS under compulsory
    license, you warrant that CBS shall be able to readily obtain
    mechanical licenses covering those Compositions for cas •
    benefit on the same terms as those which apply t o Controlled
    Compositions under this Article 12.
        12.04.       You will cause the issuance of effe ctive
    licenses, under copyright and otherwis e , to reproduc e each
    Controlled Composition on Phonograph Reco rds and dis t ribute
    those Rec ords outside the United States and Canada , on terms
    not l e ss f avorable to CBS or its Licensees than the t erms
    gener a lly obtained by Phonograph Record manuf actur er s i n the
    country c oncerned with respect t o the use of musi c al
    compos iti ons on Standard Records.
         12.05.      You warrant and represent that the "Schedule of
    Publ is her s" appended to this agreement is a comp l e te list of
    the music publishers in which you or the Art i st has a direct or
    indirect i nterest.
        12 . 06 . It is hereby acknow l edged that an amount of
    mechanical royalties equal t o · $70,000 which was to be paid to
    certain music publishers pursu ant to the letter agreement
                                                                                  0
    between you and CBS dated as of October 21, 1983 regarding the
    services of James Mturne (CRU 83-649A(2)) has been timely paid
    to such publishers.
    13. WARRANTIES; REPRESENTATIONS; RESTRICTIONS; I NDEMNITIES
          13. 01.    You warrant and represent:
                    (a} You have the right and power to enter into
          and fully perform this agreement.
                    (b) CBS shall not be required to make any
          payments of any nature for, or in connection with, the
          acquisition, exercise or exploitation of rights by CBS
          pursuant to this agreement except as specifical l y provided
          in this agreement.
                      (c) Artist is or will become and wil l remain to
          the extent necessary to enable t he performance of this
          agreement, a member in good standing of all labor unions or
          gui l ds, membership in which may be lawfully required for
          the performance of Artist ' s services hereunder .


I   ID:    3B56e                       -32-                   CRU 83-761.2(1)     o·I
                                                                           r
                                                                     ~ ~fJ.)-~.
          Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 34 of 51




0                   (d) No Materials, as hereinafter de~ined, or any
          use thereof, will violate any law or infringe upon or
          violate the rights of any Person. "Materials," as used in
          this Article, means: (1) all Controlled Compositions, (2)
          each name used by the Artist, individually or as a group,
          in connection with Recordings made hereunder, and (3) all
          other musical, dramatic, artistic and literary materials,
          ideas, and other intellectual properties, furnished or
          selected by you, the Artist or any Producer and contained
          in or used in connection with any Recordings made hereunder
          or the packaging, sale, distribution, advertising,
          publ~cizing or other exploitation thereof.

        13.02.    During the term of this agreement, neither you
    nor the Artist will enter into any agreement which would
    interfere with the full and prompt performance of your material
    obligations hereunder, and except as provided in paragraph
    13.02.1, the Artist will not perform or render any services, as
    a performing artist, a producer, or otherwise, for the purpose
    of making Master Recordings or Phonograph Records for any
    Person except CBS. The Artist will not perform any "restricted
    Composition" (defined below) for any Person except CBS for the
    purpose of making Master Recordings or Phonograph Records, at
    any time before the later of the following dates: (a) the date
    five (5) years after the Recording of the Composition for CBS,
0   or (b) the date two (2) years after the expiration of the term
    of this agreement. (A "restricted Composition.", for the
    purposes of this paragraph, is a Composition which shall have
    been recorded by the Artist for a Master Recording made or
    delivered to CBS under this agreement or any other agreement
    with CBS. "Any other agreement," in this paragraph, means any
    other agreement relating to the Artist as a recording artist or
    as a producer of recordings of the Artist's own performances.)
    Neither you nor the Artist shall authorize or knowingly permit
    the Artist's performances to be recorded for any purpose
    without an express written agreement prohibiting the use of
    such recording on Phonograph Records in violation of the
    foregoing restrictions.
        13.02.1. The Artist may perform as a producer for the
    purpose of making Phonograph Records for others, provided:
                    (a) You have then fulfilled all of your material
          obligations under this agreement, and the engagement does
          not interfere with the continuing prompt performance of
          your obligations to CBS;
                    (b) (1) The Artist's name may be used in a
          courtesy credit to Epic Records on the Album liners used
          for such Records, in the form standard for producers in the
          Recqrd industry, and
0
I
I
    ID:    3856e                       -33-                   CRU
        Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 35 of 51




                        (2) Except as expressly provided in section        0
       13 . 02.2(b)(l) above, neither the Artist's name (or any
       similar name) nor any picture, portrait or likeness of the
       Artist will be used in connection wi th such Recordings ,
       including, without limitation, on the front covers of Albwn
       containers , on sleeves or labels used for single Records,
       or in advertising1 publicity or any other form of promotion
       or exploitation, without CBS ' express written consent,
       which CBS may withhold in it s unrestricted discretion.
                 (c)  The Artist wi l l not produce any material
       which the Artist has then r eco rded for CBS, and will not
       agree to be restricted from recor ding the same material for
       CBS.
                 (d) Before the Art i st accepts the produce r
       engagement you will notify CBS of the names of the Person
       for whom the recordings a re being made and the Record
       company which will have t he right to distribute the
       Records. Your notice wil l be addressed to CBS ' Senior
       Vice-President, Busines s Aff a irs.
       13 . 02 . 2. The Artist may perform as a background musician
( " sideman" ) accompanying a featu r ed artist for the purpose of
making Phonograph Records f o r others, provided:
                 (a) You have then fulfi l led all of your material
       obligations under this agreement, and the engagement does
                                                                           0
       not interfere with the continuing p compt performance of
       your material obligations to CBS;
                 (b)   (1) The Art i st will not render a solo o r
       "step-out" performance, and
                      (2) The musical style of t he recording will
       not be substantial l y similar to the characteristic musical
       style of Recordings made by the Artist for CBS;
                 (c) The Artist will not record any material
       which the Artist has then recorded for CBS, and will not
       agree to be restricted from recording the same material · for
       CBS;
                 (d) (1) The Artist's name may be used in a
       courtesy credit to CBS Records on the Album liners used for
       such Records, in the same position as the credits accorded
       to other sidemen and in type identical i n size, prominence,
       and all other respects, and
                        (2)      Except as expressly provided in section
       13.q2.l{d)(l)   ~bove ,    neither the Artist ' s name (or any
                                                                           0
ID :    3856e                         -34-
          Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 36 of 51




0         similar name) nor any picture, portrait or likeness of the
          Artist will be used in connection with such Recordings,
          including, without limitation, on the front covers of Album
          containers, on sleeves or labels used for single Records,
          or in advertising, publicity or any other form of promotion
          or exploitation, without CBS' express written consent,
          which CBS may withhold in its unrestricted discretion.
                    (e) Before the Artist accepts the sideman
          engagement you will notify CBS of the names of the Person
          for whom the recordings are being made and the Record
          company which will have the right to distribute the
          Records. Your notice will be addressed to CBS' Senior
          Vice-President, Bus i ness Affairs.
        13.03.     If you or Artist shall become aware of any
    unauthorized recording, manu facture, distribution or sale by
    any third party contrary t o the foregoing re-recording
    restrictions, you and Art ist shall notify CBS thereof and shal l
    cooperate with CBS (at CBS ' expense) in the event that CBS
    conunences any action or proceeding against such third party.
        13.04.    The serv ices o f the Artist are unique and
    extraordinary, and the loss thereof cannot be adequately
    compensated in damages, and CBS shall be entitled to injunctive
    relief to enforce the provisions of this agreement.
0        13.05 .
                                                           .
                   You will at all times indemnify and hold harmless
    CBS and any Licensee of CBS from and against any and all
    claims, damages, liabilities, costs and expenses, including
    legal expenses and reasonable counsel fees, arising out of any
    breach by you of any warranty or representation made by you in
    this agreement, provided the claim concerned has been settled
    or has resulted in a judgment against CBS or its Licensees.
    Pending the resolution of any claim in respect of which CBS is
    entitled to be indemnified, CBS will not withhold monies which
    would otherwise be payable to you under this agreement in an
    amount exceeding your potential liability to CBS under this
    paragraph . If CBS so withholds any monies, it will place such
    monies in an interest-bearing bank account subject to CBS'
    policies regarding such accounts. CBS will promptly notify you
    of any action commenced on such a claim. You may participate
    in the defense of any such claim through counsel of your
    selection at your own expense, but CBS will have the right at
    all times, in its sole discretion, to retain or resume control
    of the conduct of the defense. If CBS pays more than $5,000 in
    settlement of any claim not reduced to judgment, you will not
    be obligated to reimburse CBS for the excess unless you have
    consented to the settlement, except as provided in the next
    sentence . If you do not consent to any settlement proposed by
    CBS for .an amount _exceeding $5,000 you will nevertheless be

0   ID:    3856e                       -35-                    CRU 83-761.2(l)r
                                                                         ~' ~
                                                                         ~~   <s. )-.,j.
       Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 37 of 51




required to reimburse CBS for the full amount paid unless you
make bonding arrangements, satisfactory to CBS in its sole
                                                                                        0
discretion, to assure CBS of reimbursement for all damages ,
liabilities,. costs and expenses (including legal expenses and
counsel fees) which CBS or its Licensees may incur as a result
of that claim.
14 . DEFINITIONS

    14. 01.   "Master Recording'• - every recording of sound,
whether or not coupled with a visual image, by any method and
on any substance or material. whether now or hereafter known,
which is used or useful in the recording, product i on and /or
manufacture of phonograph records.
     14:.02.   " Inception of Recording" - the first recording of
performances or other sounds with a view to the eventual
fixation of a Master Recording. "Master Recordings from the
I nception of Recording " include, without limitation, all
rehearsal recordings, "outtakes'', and other prel i minary or
alternate versions of sound recordings which are created during
the production of Master Recordings made under this agreement.
    14. 03.   "Matrix " - any device now or hereafter used#
directly or indirectly, in the manufacture of Phonograph
Records and which is derived from a Master Record i ng.
      14.04.  "Person" and "Party" - any individual,
                                                                                        0
corporation, partnership, association or other organized group
of persons or legal successors or representatives of the
foregoing.
    14.05.    "Records " and "Phonograph Records " - all forms of
reproductions, now or hereafter known, manuf actured or
distributed primarily for home use, school use, juke box use,
or use in means of transportation, including Records of sound
alone and audiovisual Records.
      14.06.    "Wholesale Price'' - (a) with respect to Records
(o t her than audiovisual Records) sold for distribution in the
United States or Canada: (1) the average net price received by
CBS from independent distributors for Phonograph Records during
the six- month period immediately preceding the accounting
period concerned, calculated separately for each separately
priced Record series manufactured and sold by CBS; or (2) if
there are no applicable independent distributors, CBS'
published subdistributor price in effect as of the commencement
of the accounting period concerned, less ten percent.
           (b) With respect to Records (other than audiovisual
Records~   sold for distribution outside of the United States and

ID:   3856e                       -36-                   CRU 83-76l r.2(1)       - ~;
                                                                                        0
                                                              ~      ~       ~
                                                              ~-0.?-..J~
          Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 38 of 51




0   Canada, one-half of the suggested or applicable retail list
    price in the country of sale at the commencement of the
    accounting period concerned. If a different base is used for
    computing Mechanical Royalties on the Records concerned by
    agreement between Record manufacturers and a licensing
    organization, such as BIEM, CBS will use that base instead of
    the retail list price as the basis for defining the Wholesale
    Price in computing your royalties on those Records if no retail
    list price is applicable to them. If neither a retail list
    price nor an agreed mechanical royalty base is applicable to
    the Records concerned, the base generally used by CBS '
    principal Licensee in the country concerned t o c alculate the
    royalties it pays to recording artists will be us ed instead as
    the basi s for defining the Wholesale Price i n computing your
    royalt ies on those Records. If a base such a s the BIEM base is
    used, and a container charge has been deduc t e d in computing
    such b ase, the deducted amount shall be added to the base, and
    the SlL~ s hall be the Wholesale Price.
             (c) With respect to audiovisual Reco r ds: CBS '
    published wholesale price (or that of the CBS Licensee
    concerned) in effect at the commencement of the accounting
    period concerned.
        14.07.    "Royalty Base Price" - (a) the applicable
0   Wholesale Price of Phonograph Records less a ll taxes and less
    the applicable container charge. The Wholes ale Price- of
    audiovisual Phonograph Records sold expressly for rental will
    be computed so as to include any applicable renewal charges and
    exclude any trade-in or return fees . The Royalty Base Price
    for Records sold through any Club Operation will be the same as
    that for the identical Records Sold Through Normal Retail
    Channels in the territory concerned.
                  (b) "Less all taxes" means less all excise,
    purchase, value added or similar taxes .
        14. 08.   "Container Charge" - The applicable percentage,
    specified below, of the Wholesale Price of the Records
    concerned:
                (a)   Audiovisual Records - 15%.
               (b) Other Records - 10% on disc Records and 20% on
          Records in non-disc configurations.
    Container Charges will not be deducted for Singles packaged
    only in stock paper sleeves.
          14.09 .      "Net Sales" - 85% of gross sales, less returns
    and credits,      comp~ted after deduction of reserves against

    ID:    3856e                       -37-                   CRU 83-761.2(1)
                                                                   ,~r
                                                                    ~
                                                                    - ~cr-:w
                                                                        . -
      Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 39 of 51    .- .



anticipated returns and credits , exce pt that in the case of               0
Records sold through any Club Operation , the percentage "85%"
shall instead be 100%. Returns will be apportioned between
Records sold and "free goods" in the same ratio in which CBS'
customer ' s account is credited.
      14 .10.   "Club Operation" - any direct sales to consumers
conducted by mail-order or on a membership basis (for example~
sa l es through the Columbia Record Cl ub in the United States or
Bertlesmann in Europe) .
    14 .11 .   "Contract Period" - the initial period, or any
option period ~ of the term hereof (as such periods may be
suspended or extended as provided here in) .
     14.12 .    "Advance" - (a) a p r epayment of royalties. CBS
may recoup Advances from royalti es t o be paid to or on behalf
of you or Artist pursuant to this o r any other agreement,
except that 20% of the Advance s described in the second
sentence of paragraph 5.02 sha ll not be recoupable from
royalties payable hereunder other than for exploitation of the
Artists performance by audiovi s ua l me ans. "fl...ny other
agr eement, " - in this paragr aph, means any other agreement
relating to t h e Artist as a rec ording artist or as a producer
of recordings of the Artist's own per f ormances.
              (b) Reference is made to the label agreement
between you and CBS dated as of October 21, 1983 (CRU 83-770)
                                                                            0
(the "Ifland Label Agreement"). If after six Albums have been
Delivered under this Agreement, CBS has not accepted either one
Artist described in section lA.Ol(b)(l) of the Ifland Label
Agreement or two Artists des cr i bed in section 1A.Ol(b)(2) of
the Ifland Label Agreement, then any unrecouped portion of the
Advances described in sections 6.02(a)(l) and 6.02(a)(2) of the
Ifland Label Agreement may be recouped from the same monies as
Advances under this agreement are recoupable from.
               (c) The Advances described in paragraph 6.01.1
of the If land Label Agreement shall be recoupable from the same
monies as Advances under this agreement are recoupable from.
    14 .13.   "Composition" - a single musical composition,
irrespective of length, including all spoken words and bridging
passages and including a medley.
    14.14.    "Controlled Composition" - a Composition wholly
or partly written, owned or controlled by you, the Artist, a
Producer, or any Person in which you, the Artist, or a Producer
has a direct or indirect interest.


ID:   3856e                      - 38-                  CRU 83-761.2(1)     0
          Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 40 of 51




0       14 .15.    (a) ''Album" - one or more twelve-in~h 33 1/3 rpm
    Records, or the equivalent, at least 35 minutes in playing
    time, sold in a single package. (b) "Single" - a disc Record
    not more than seven inches irt diameter, or the equivalent in a
    non-disc configuration. (Audiovisual Records are not Albums or
    Singles.) (c) "Twelve-inch single" - a twelve-inch disc Record
    containing three Sides or less and having less than 35 minutes
    of playing time, or the equivalent in a non-disc
    configuration.   (Audiovisual Records are not Albums, Singles,
    or twelve-inch singles.)
        14.16.    "Side" - a Mas t er Recording of a Composition
    having at least 2 1/4 minutes of playing time.
        14. 17 .  "Joint Recording " - any Master Recording
    embodying the Artist's perfor manc e and any performance by
    another artist with respect to which CBS is obligated to pay
    royalties.
        14.18.    "Sales Throuc h No i:-mal Retail Channels" - sales
    other than as described in paragraphs 9.02, 9.03, 9-:o5, 9.06, ,
    and 10.03.
        14.19.    "Licensees" - includes, without limitation,
    subsidiaries, wholly or partly owned, and other divisions of
0   CBS Inc.
        14.20.    "Delivery" - (a) when used with respect to Master
    Recordings - means the actual receipt by CBS of fully mixed,
    edited, and equalized Master Recordings technically
    satisfactory to CBS and ready for CBS' manufacture of
    Phonograph Records, all nece s sary licenses and applicable
    approvals and consents, and al l mat er i a l s required to be
    furnished by you to CBS for use in the packaging and marketing
    of the Records. A Master Recording will not be considered
    technically satisfactory under this agreement unless it is
    technically satisfactory to CBS for CBS' manufacture and sale
    of Phonograph Records, and it embodies performances by the
    Artist that are "first class" (as that term is understood in
    the record industry) and are at least of the quality of the
    Artist's prior recorded performances. (See paragraph 4.05 for
    the number of Compositions performed on Albums made hereunder
    that are required to be written by the Artist.)
                  (b)  With respect to any Album made hereunder, if
    there are less than 350,000 units of USNRC Net Sales of the
    Preceding Album (as defined in subparagraph 6.02(b)) as of the
    end of the last month ending prior to the last date on which
    Delivery of the Album concerned is permitted under Article 3
    (as such sales are shown by CBS' trial balance, net of reserves
    against.anticipat~d returns or credits), then a "commercially

0   ID:    3856e                       -39-                   CRU 83-761.2(1)
      Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 41 of 51          .-


satisfactory" standard shall be substituted for the
'' technically satisfactory" standard in the first sentence of
                                                                                 0
subparagraph 14.20(a) and in subparagraph 4 . 0l(e). If CBS
agrees to postpone the last date on which Delivery of the Album
concerned is permitted under Article 3, such postponement will
not apply for purposes of the immediately preceding sentence .
For purposes of determining whether a "comme r cially
satisfactory" standard shall apply, and only for those
purposes, the reserves for the Preceding Album concerned shall
be deemed not to be in excess of 25% of the aggregate number of
units of that Album shipped to CBS' customers, unless CBS
anticipates returns and credits which justify a larger deemed
reserve in its sole discretion .
    14. 21.   "Reissue Label •1 - A label. such as the Harmony or
Odyssey label, used primarily for reissues of recordings
released previously.
    14.22.    "Budget Record" - A Record bearing a Whol esale
Price more than 40% l ower than the Wholesale Price of the top
line Phonograph Records embody ing p erformances of pop artists
released by CBS or its Licensees in the territory conc e rned.
    14.22.l. "Mid-Price Record " - A Record bearing a Wholesale
Price at least 20% lower than, but not more than 40% lower
than, the Wholesale Price of top line Phonograph Records
embodying performances of pop artists re l eased b y - CBS or its
                                                                                 Q
Licensees in the Territory concerned.
    14 . 23.      ..Multiple Record Set" - An Album containing two
or more 12- inch 33 l/3rpm Records packaged as a single unit, or
the equ i v a lent.
    14 . 24.  "~ech~nica 1 Roy alties" - Royal ties payable to any
Person for the right to reproduce and distr i bute copyrighted
musical compositions on Phonograph Records.
    14. 25.   "Special Packaging Costs" - include, without
limitation, all costs incurred by CBS in creating and producing
Album covers, sleeves, and other packaging elements prepared
from material furnished by you or the Artist or used at your
request, in excess of the following amounts: (a) $2,500 per
Album for design of artwork (including expenses for
reproduction rights); (b) $1,600 per Album for engraving; (c)
20¢ per Album unit in disc packaging manufacturing costs for
Albums manufactured for distribution in the United States or
Canada (the "Manufacturing Cost Al lowance " , below); and (d)
for Albums manufactured for distribution elsewhere, the
standard packaging manufacturing costs incu r red by CBS or the
CBS Licensee concerned for disc Albums manu factured in the same
territo;y as the ~lbum units concerned. On the ear l ier of the
                                                                                 0
ID:   3856e                      -40-                   CRU 83-7 61. 2 ( 1)
                                                             .      r
                                                                 ~- cf.)-,_J.
             Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 42 of 51




c     da~e of ~elivery of each Album hereunder or the la~t date on
      ~hich such Delivery is permitted under Article 3, the
      ~enu~ec~uring Cost Allowance will be increased or decreased in
      ~r.a~ orooor~ion which the Producer Price Index (defined in the
     ~e~~ ~en~ence) then most retently published bears to the
     ?reducer P:-ice Index published for April, 1984.   ("Producer
     Price Index", as used in this paragraph, means the Producer
     Price I~dex for Finished Goods, seasonally adjusted, main~ained
     by the un:ted States Department of Labor Bureau of Labor
     Statistics, or corresponding index.)    If there will be any
     Special Packaging Costs, CBS shall give notice oE them before
     they are incurred, and you may wi t hdraw the material causing
     such costs.

         14.26.       (a)    ".~udiophile" Records, units, etc. - Records
     (other than aud iovisual Records) marketed in specially priced
     catalog series by reason of their superior sound quality or
     o~her disti n c ti ve technical or artistic characteristics.    (All
     Records Dade for digital playback are Audiophile Records.)

                    (b)  "Standard" Records, units, etc . - Records
     other than Aud iophile Records and Audiovisual Records.
     15 . REFii='D I ES
           -- -·- -   ---
0       15.01.     If you do not fulfill any portion of your
    Recording Commitment wi~hin the time prescribed in Article 3,
    CBS may give you notice of such failure and will allow you
    thirty days after such notice to cure such failure.    If you do
    not cure such failure within such thirty days, then CBS will
    have the following options, but may not exercise them until at
    least 90 days have elapsed from the time prescribed in Article
    3 for fulfillment of the portion of your Recording Commitment
    concerned and only if you have not Delivered the applicable portion of
    your Recording Commitment by the end of such ninety (90} day period:
                     (a) to suspend CBS' obligations to make payments
           to you under this agreement until you have cured the
           default (but such suspension shall not apply to royalties
           on sales occurring prior to the end of the accounting
           period in which the suspension occurs);

                     (b)  to terminate the term of this agreement at
           any time, whether or not you have commenced curing the
           default before such termination occurs; and

                     (c) to require you to repay to CBS the amount,
           not then recouped, of any Advance previously paid to you by
           CBS and not specifically attributable under Article 6 to an
           Album which has actually been fully Delivered.


0   I D:   3856e                        - 4 1-                  CRU 83-761.2(1)
        Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 43 of 51




CBS may exercise each of those options by sending you the
appropriate notice.  If CBS terminates the term under clause
                                                                            0
15.0l(b) all parties will be deemed to have fulfilled all of
their obligations under this agreeme nt except those obligations
which survive the end of the term (such as indemnification
obligations, re-recording restrictions, and your obligations
under clause 15.0l(c).) No exercise of an option under this
paragraph will limit CBS' rights to recover damages by reason
of your default, its rights to exercise any other option under
this paragraph, or any of its other r i ghts.
       15.02.    There is no paragraph 15.02.
      15.03 .   If becaus e of: act of God; inevitable accident;
f ire; lockout, strike or other labor dispute; riot or civil
commotion; act of public enemy; enactment, rule, order or act
of any government or governmental instrumentality (whether
f ederal, state, local or foreign); failure of technical
f a cilities; failure or delay of transpo rtation facil i ties;
il lness or incapacity of any performer o r producer; or other
c ause of a similar or different natur e not reasonably within
CBS' control; CBS is materially hampered in the recording,
manufacture, distribution or sale of r ecords, then, wit hout
limiting css • rights, CBS shall have the option by giving you
notice to suspend the running of the t hen current Contract
Period for the duration of any such contingency plus s uch
additional time as is necessary so that CBS shall have no less
                                                                            Q
                                                                            -
then thirty (30) days after the cessation of such contingency
in which to exercise its option, if any, for the next follow i ng
Option Period. If any suspension i mposed under this paragraph
by reason of an event affecting no Record manufacturer or
distributor except CBS continues for more than six (6) months,
you may request CBS, by notice, to terminate the suspension by
notice given to you within sixty (60) days after its receipt of
your notice. If CBS does not do so, the term of this agreement
will terminate at the end of that s i xty-day period (or at such
earlier time which CBS may designate by notice to you), and all
parties will be deemed to have fulfilled all of their
obligat ions under this agreement except those obligations which
survive the end of the term (such as warranties, re-recording
restrictions, and obligation to pay royalties).
16 . AGREEMENTS, APPROVAL     & CONSENT
    16 . 01.  As to all matters treated herein to be determined
by mutual agreement, or as to which any approval or consent is
required, such agreement, approval or consent will not be
unreasonably withheld (unless expressly provided otherwise
herein).


I D:   3856e                       -42-                   CRU 83-761.2(1)   0
          Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 44 of 51




0        16 . 02. Your agreement , approval or consent , .or that of
    the Artist, whenever required, shall be deemed to have been
    given unless you notify CBS otherwise within twenty (20) days
    following the date of CBS' written request to you therefor.
    17. NOTICES

        17.01.      Except as otherwi s e specifically provided herein,
    all notices hereund er shall be .in writing and shall be given by
    personal delivery, registered or c ertified mail or telegraph
    (prepaid), at the addresses shown above, or such other address
    or addre~ses as may be designated by either Party. Notices
    shall be deemed given when mai led or when transmitted by
    telegraph, except that notice of change of address shall be
    effective only from the date of it s receipt . Each notice sent
    to CBS shall be directed to i ts Vi ce- President, Business
    Affairs, and a copy of each such notice shall be sent
    simultaneously to CBS Law Department, 51 West 52nd Street, New
    York, New Yo rk 10019, Attenti on: Associate General Counsel,
    Records Section. CBS will undertake to send a copy of each
    notice sent to you to Geo.r ge M. Weiss, c/o Rubin,-Baurn, Levin, ,      ,        11 f;;'S /l
    Constant and . Fried~an, 64·5 Fifth Avenue, New Yo7k, New York    (~ c:a
    10022, but CBS' failure t o send any such copy will not           1:1s·1
    constitute a breach of this agreement or impair the                '
    effectiveness of the no tice conce rned.
0   18. EVENTS OF DEFAULT
         18 . 01 .   In the event of your dissolut i on or the
    liquidation of your assets, or (except as provided in the l ast
    sentence of this paragr aph) the filing by or against you of a
    petition for liquid a t i on or reorganization under Ti t l e 11 of
    the Uni t ed St ates Code as now or hereafter i n effect o r under
    any similar statute r el ating to insolvency, bankruptcy,
    liquidation or reorganization, or in the event of the
    appointment of a trustee, receiver or custodian for you or f o r
    any of your property, or in the event that you shall make an
    assignment for the benefit of creditors or commit any act f o r,
    or in, bankruptcy or become insolvent, or in the event you
    shall fail to fulfill any of your material obligations under
    this agreement for any other reason, then at any time after the
    occurrence of any such event, in addition to any other remedies
    which may be available, CBS shall have the option by notice to
    require that the Artist render his personal services directly
    to it for the remaining balance of the term of this agreement,
    including any extensions thereof, for the purpose of making
    phonograph records, upon all the same terms and conditions as
    are herein contained, including, without limitation, the
    provisions of Articles 3 and 9 hereof. In such event the
    Artist shall be deemed substituted for you as a Party to this
    agreeme~t as of t~e date of CBS' option exercise .      If such
0   ID:    3856e                       -43-                   CRU •83-761    r2 (l)
                                                                   '~lf:W .
        Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 45 of 51




event is an involuntary petition for liquidation or                        0
reorganization, CBS shall allow you 60 days after the
occurrence of any such event to cure the event unless such
allowance might jeopardize CBS ' rights (as determined by CBS in
its sole discretion).
19. MISCELLANEOUS
       19.01.    There is no paragraph 19.01.
     19 . 02.   (a) This agreement contains the entire
understanding of the Parties relating to its subject matter .
No termination of this agreement will be binding upon CBS
unless it is made by an instrument signed by an officer of
CBS. No change of this agreement will be binding upon CBS
unless it is made by an i nstrument signed by an officer of CBS
a nd an of ficer of you. A waiver by either Party of any
provision of this agreement in any instance shall not be deemed
to waive it for the future . All remedies, rights,
undertakings, and ob l igations contained in this agreemen t s hal l
be cumulative and none of them shall be in limitation of any
other remedy, right, undertaking, or obligation of either Party .
               (b) No change of a budget prescribed in this
agreement or e stabli s hed under it will be effective unless the
change is approved in writing by CBS' Senior Vice President -
Business Affairs :                                                         0
    19 . 03 . Those provisions of any applicable collective
bargaining agreement between CBS and any labor organization
which are required, by the terms of such agreement, to be
included in this agreement shall be deemed incorporated herein .
    19.04.    CBS may assign its rights under this agreement in
whole or in part to any subsidiary, affiliated-or controlling
corporation, to any Person owning or acquiring a substantial
portion of the stock or assets of CBS, or to any partnership or
other venture in which CBS participates, and such rights may be
assigned by any assignee. No such assignment sha l l relieve CBS
of any of its obligations . CBS may also assign its rights to
any of its Licensees if advisable in CBS ' sole discretion to
implement the license granted .
      19 . 05.  Each option and election granted to CBS in this
agreement including, without limitat i on, to suspend the running
of one or more periods of time , to terminate the term, to
acquire the direct and individual services of a leaving member
(if a group artist is involved), or otherwise, is separate and
distinct, and the exercise of any such option or election shal l
not operate as a waiver of any other option or election unless
specifiqally so s~ated by CBS in its notice of exercise of such
opt i on or election.
                                                                           Q

ID :    3856e                      - 4 4-
          Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 46 of 51




0       19.06.    Neither Party will be entitled to recover
    damages or to terminate the term of this agreement by reason of
    any breach by the other Party of its material obligations,
    unless the latter Party has failed to remedy the breach within
    thirty days following notice (or, if the breach concerned
    cannot be remedied within thirty days, if the latter party
    commences to remedy it within that time and proceeds to
    complete the remedy with reasonable promptness). (The
    preceding sentence will not apply to any termination by CBS
    under subparagraph 15.0l(b) or to any recovery to which CBS may
    be entitled by reason of your failure to fulfill your Recording
    Commitment.}
        19.07.    This agreement has been entered into in the State
    of New York, and the validity, interpretation and legal effect
    of this agreement shall be governed by the laws of the State of
    New York applicable to contracts entered into and performed
    entirely within the State of New York. The New York courts
    (state and federal), only, will have jurisdiction of any
    controversies regarding this agreement; any action or other
    proceeding which involves such a controversy will be brought in
    those courts, in New York County, and not elsewhere. Any
    process in any such action or proceeding may, among other
    methods, be served upon you by delivering it or mailing it, by
    registered or certified mail, directed to the address first
    above written or such other address as you may designate
0   pursuant to Article 17. Any such process may,. among other
    methods, be served upon the Artist or any other Person who
    approves, ratifies, or assents to this agreement to induce CBS
    to enter into it, by delivering the process o~ mailing it by
    registered or certified mail, directed to the address first
    above written or such other address as the Artist or the other
    Person concerned may designate in the manner prescribed in
    Article 17. ~.ny such delivery or mail service shall be deemed
    to have the same force and effect as personal service within
    the State of New York.
        19.08.    In entering into this agreement, and in providing
    services pursuant hereto, you and the Artist have and shall
    have the status of independent contractors and nothing herein
    contained shall contemplate or constitute you or the Artist as
    CBS' agents or employees.
        19.09.    This agreement shall not become effective until
    executed by all proposed Parties hereto.




0   ID:    3856e                       - 45-                  CRU 83-761.2(1)

                                                                      ; I ~. . . .,   r
                                                                        ~~) ,~l.
      Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 47 of 51




    19.10.    Any and all r iders annexed hereto together with
this basic document s h all be taken together to constitute the
                                                                             0
agreement between you and CBS .




                                                                             0




ID:   3856e                      - 46-                  CRU 83-761.2(1)      0
                                                                         r
                                                                ~-G.N,
          Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 48 of 51




0                          SCHEDULE OF PUBLISHERS
                   (appended in accordance with Article 12)




0




0   ID:    3856e                       - 47-                  CRU 83-761. 2( 1)
                                                                    :        r
                                                                     ~cS,N.
       Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 49 of 51           - ·



                     ARTIST ' S ASSENT AND GUARANTY.
                                             -----                                 0
    To induce CBS Records to enter into the foregoing agreement
with Ifland Corp. (CRU 83-761.2(1) (the ''Agreement " ) :
      1.   The Artist:
           (a) represents to CBS that he has read the Agreeme nt
      and has had the legal effect of each of its provisions
      explained to him by a lawyer chosen by him;
           (b) assents to the execution of the Agr e ement and
      agrees to be bound by all grants, restrictions, and othe r
      provisions of it relating to the Artist; and
           (c) acknowledges t hat CBS will have no obligation to
      make any payments to the Artist in connection with the
      services rendered by the Artist or the fulfillment of the
      Artist's other obligations under the Agreement, except f or
      the payments specified in paragraph 5.01 and Article 18.
      2.   (a)   The Arti s t :
                     (1) guarantees, absolutely and
           unconditionally, the full performance by Ifland Cor p .
           (the "Furnishing Party") of all of the Furnishing
           Party's obligations under the Agreement; and                            0
                      (2) agrees to indemnify and hold CBS
           harmless from any loss, damage, liability or expense
           (including but not limited to attorneys' fees and
           legal expenses) which arise from any failure by the
           Furnishing Party to fulfill the Furnishing Party's
           obligations under the Agreement, or which are incurred
           by CBS in the enforcement of its rights under this
           guaranty . The Artist may participate in the defense
           of any claim to which this indemnity applies through
           counsel of his selection at his own expense, but CBS
           will have the right at all t i mes, in its sole
           discretion, to retain or resume control of the conduct
           of the defense.
                     (3) notwithstanding section 2(a)(2) , with
           respect to claims by persons or entities that are not
           owned, controlled or employed by Artist, or affiliated
           in any way with Artist or the Furnishing Party , agrees
           to indemnify and hold harmless CBS and any Licensee of
           CBS from and against any and all claims , damages,
           liabilities, costs and expenses, including legal
           expenses and reasonable counsel fees, arising out of
           any breach by the Furnish ing Party of any warranty or
                                                                                   0
ID:    3856e                      -48-
                                                            , r
                                                         CRU .. 83-7 61. 2 ( 1)


                                                             ~-CS.~~J.
           Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 50 of 51




0                 representation made by the Furnishing Par~y in the
                  Agreement, provided the claim concerned has been
                  settled or has resulted in a judgment against CBS or
                  its Licensees . Pending the resolution of any claim in
                  respect of which CBS is entitled to be indemnified,
                  CBS will not withhold monies which would otherwise be
                  payable to Artist under the Agreement in an amount
                  exceeding Artist ' s potential liability to CBS under
                  this paragraph. If CSS so withholds any monies, it
                  will place such monies in an interest-bearing bank
                  account subject to CBS' policies regarding such
                  accounts. CBS will promptly notify Artist of any
                · action corrunenced on such a claim. Artist may
                  participate in the defense of any such claim through
                  counsel of Artist's selection at Artist's own expense,
                  but CBS wi l l have the right at all times, in its sole
                  discretion, to retain or resume control of the conduct
                  of the defense. If CBS pays more than $5,000 in
                  settlement of any claim not reduced to judgment,
                  Artist will not be obligated to reimburse CBS for the
                  excess unless Artist has consented to the settlement,
                  except as provided in the next sentence. I f Artist
                 does not consent to any settlement proposed by CBS for
                  an amount exceeding $5,000 Artist will nevertheless be
                  required to reimburse CBS for the full amount pa i d
                  unless Artist makes bonding arrangements, satisfactory
0                 to CBS in its sole discretion, to assure CBS of
                  reimbursement for all damages, liabilities, costs and
                  expense s (including legal expenses and counsel fees)
                 which CBS or its Licensees may incur as a result of
                  that claim .
                 (b ) The Ar-tist 's l iab ility under this guar anty i s
           direct and irrunediate, and is not conditioned upon the
           pursuit by CBS of any remedy it may have against the
           Furnishing Party . This guaranty shall not be revocable at
           any time o r for any reason, including, without limitation,
           any modification of t he Agreement with o r without notice to
           the Artist. No failure by CBS to exercise any of its
           rights will operate as a waiver of those rights or any
           others.




0   ID ~    3856e                       - 49-                  CRU 83-761.2(1)
          Case 1:18-cv-06037-ER Document 56-2 Filed 02/03/20 Page 51 of 51




     AGREEMENT made as of October 21, 1983 between James Mtume,           r
     p/k/a "Mtume " ("you"), c/-e G-rubman, Indur-sk-y & Schindler, P.c., _       0
    ..5-1-9 Madison AV-enue . New York, New YG-r.-k-l-0·0~ and CBS Records ~ --
                                                                             1


      ( "CBS"), a Divi sion of CBS Inc . , 51 West 52nd Street, New York,-
(    New York 10019.
~   1. The agreement between you and Zembu Productions, Inc .
    ( " Zembu") dated June 24, 1977, as modified (the "1977
    Agreement") (Zernbu's rights in which have been assigned to
    CBS), is hereby terminated and replaced with the agreement
    between Ifland Corp. and CBS dated as of October 21 , 1983 (CRU
    83- 761) , which latter agreement is attached he r eto.

    2. The rights, obligations and warranti e s under the 1977
    Agreement which survive the end of the term of t he 1977
    Agreeme nt, including without limitat i on CBS' ob ligations to pay
    roya l t ies and render accountings to you and your r i ght to
    audit , s hall continue in effect after the term i nat i on hereunder.
    3.  You hereby release CBS from its obligations to make master
    record i ngs under the 1977 Agreement .
    4 . CBS hereby releases you from your obliga tions to perform
    f or the making of m.aster recording: un~er the 1977 ~


                                                          Mt um                   0
                                                                       of




    ID:   3439e          DFW   CRU 83-761A.2(1)             pgf   4/12/84


                                                                                  0
